





CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.


Execution Version
























LICENSE AGREEMENT
BY AND BETWEEN
IMMUNOMEDICS, INC.
AND
EVEREST MEDICINES II LIMITED
DATED AS OF APRIL 28TH, 2019



















































--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS
 
1
ARTICLE 2 LICENSES AND RELATED RIGHTS AND OBLIGATIONS
 
13
 
2.1
Grant of Rights to License
 
13
 
2.2
Grant of Rights to Company
 
14
 
2.3
No Non-Permitted Use
 
15
 
2.4
No Other Licenses
 
15
 
2.5
Upstream Licenses
 
15
 
2.6
Third Party Licenses
 
15
 
2.7
Exclusivity
 
15
ARTICLE 3 GOVERNANCE AND MANAGEMENT
 
16
 
3.1
Joint Steering Committee
 
16
 
3.2
Alliance Managers
 
18
ARTICLE 4 TRANSFER AND TECHINICAL ASSISTANCE
 
18
 
4.1
Transfer of Company Know-How
 
18
 
4.2
Assistance by Company
 
18
ARTICLE 5 DEVELOPMENT
 
19
 
5.1
Research and Development Responsibility
 
19
 
5.2
Development Plan
 
19
 
5.3
Priority Indications
 
20
 
5.4
Amendment to the Development Plan
 
20
 
5.5
Clinical Trials
 
20
 
5.6
Developmental Diligence
 
21
 
5.7
Costs of Development
 
21
 
5.8
Records; Reports
 
21
 
5.9
Development Data
 
22
 
5.10
Regulatory Responsibility
 
22
 
5.11
Materials; Limited User
 
24
ARTICLE 6 COMMERCIALIZATION
 
25
 
6.1
Commercialization of Licensed Products
 
25
 
6.2
Commercialization Plan
 
25
 
6.3
Commercial Diligence
 
26
 
6.4
Commercialization Costs
 
27
 
6.5
Commercialization Reporting
 
27






































--------------------------------------------------------------------------------





 
6.6
Cross-Territory Sales
 
27
 
6.7
Right of First Negotiation for Co-Commercialization
 
27
ARTICLE 7 MANUFACTURING
 
28
 
7.1
Non-Commercial Supply of Licensed Product
 
28
 
7.2
Commercial Supply Agreement
 
28
 
7.3
Commercial Supply Price Adjustment
 
29
 
7.4
Supply Shortage
 
29
 
7.5
Manufacture by License
 
29
ARTICLE 8 FINANCIAL PROVISIONS
 
29
 
8.1
Upfront Payment
 
29
 
8.2
Development Milestone Payments
 
30
 
8.3
Sales Milestones
 
31
 
8.4
Non-creditable Payments
 
32
 
8.5
Royalty Payments
 
32
ARTICLE 9 PAYMENTS; PAYMENT REPORTS; AUDITS
 
33
 
9.1
Timing of Payment
 
33
 
9.2
Sublicenses
 
33
 
9.3
Mode of Payment
 
34
 
9.4
Payment Reports and Records Retention
 
34
 
9.5
Audits
 
34
 
9.6
Interest
 
35
 
9.7
Taxes
 
35
ARTICLE 10 INVENTIONS AND PATENTS
 
36
 
10.1
Ownership of Inventions
 
36
 
10.2
Disclosure of Inventions
 
37
 
10.3
Key Patents
 
37
 
10.4
Prosecution of Patents
 
37
 
10.5
Infringement by Third Parties
 
39
 
10.6
Defense of Patents
 
40
 
10.7
Infringement of Third Party Rights
 
41
 
10.8
Patent Marking
 
41
 
10.9
Personnel Obligations
 
41
 
10.10
Trademarks
 
42
ARTICLE 11 CONFIDENTIALITY; SOLICITATION BY COMPANY
 
42






































--------------------------------------------------------------------------------





 
11.1
Confidentiality Obligations
 
42
 
11.2
Authorized Disclosure
 
43
 
11.3
Confidentiality of Agreement Terms
 
43
 
11.4
Publicity
 
44
 
11.5
Publications
 
45
ARTICLE 12 INDEMNIFICATION
 
45
 
12.1
Indemnification by Licensee
 
45
 
12.2
Indemnification by Company
 
46
 
12.3
Indemnification Procedures
 
46
 
12.4
Insurance
 
47
 
12.5
Limitation of Liability
 
47
ARTICLE 13 REPRESENTATIONS AND WARRANTIES
 
48
 
13.1
Mutual Representations, Warranties and Covenants
 
48
 
13.2
Additional Representations, Warranties and Covenants by Company
 
49
 
13.3
Additional Representations, Warranties and covenants by Licensee
 
51
 
13.4
Disclaimer of Warranties
 
51
ARTICLE 14 TERM AND TERMINATION
 
52
 
14.1
Term and Expiration
 
52
 
14.2
Termination for Material Breach
 
52
 
14.3
Termination for Patent Challenge
 
52
 
14.4
Termination for Insolvency
 
53
 
14.5
Consequences of Termination
 
53
 
14.6
Additional Consequences of Termination
 
53
 
14.7
Accrued Rights; Surviving Obligations
 
55
 
14.8
Rights in Bankruptcy
 
55
ARTICLE 15 DISPUTE RESOLUTION
 
56
 
15.1
Disputes
 
56
 
15.2
Arbitration
 
56
 
15.3
Language of Dispute Resolution
 
56
 
15.4
Injunctive Relief
 
56
ARTICLE 16 MISCELLANEOUS PROVISIONS
 
56
 
16.1
Relationship of the Parties
 
56
 
16.2
Assignment
 
56
 
16.3
Performance by/Responsibility for Affiliates
 
57






































--------------------------------------------------------------------------------





 
16.4
Further Assurances
 
57
 
16.5
Force Majeure
 
57
 
16.6
Entire Agreement of the Parties; Amendments
 
57
 
16.7
Captions
 
57
 
16.8
Governing Law
 
57
 
16.9
Notice and Deliveries
 
58
 
16.10
Waiver
 
59
 
16.11
Translation
 
59
 
16.12
Export Laws
 
59
 
16.13
Severability
 
59
 
16.14
No Implied Licenses
 
59
 
16.15
Third Party Beneficiaries
 
59
 
16.16
Advice of Counsel
 
60
 
16.17
Other Obligations
 
60
 
16.18
Counterparts
 
60
 
 
 
 
 
Exhibit A - Key Patents
 
 
Exhibit B - Pre-Existing Company Patents
 
 
Exhibit C - Upstream Licenses
 
 
Exhibit D - Company Know-How to be Transferred
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






































--------------------------------------------------------------------------------






LICENSE AGREEMENT


THIS LICENSE AGREEMENT (the “Agreement”) is effective as of April 28th, 2019
(the “Effective Date”), by and between IMMUNOMEDICS, INC., a Delaware
corporation having its principal place of business at 300 The American Road,
Morris Plains, New Jersey 07950, U.S.A. (“Company”), and EVEREST MEDICINES II
LIMITED, an exempted company organized and existing under the laws of Cayman
Islands, having its principal place of business at Room 3306-3307, Two Exchange
Square, 8 Connaught, Hong Kong (“Licensee”). Company and Licensee are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, Company is engaged in the research, development and commercialization
of pharmaceutical products and has developed the Licensed Product (as defined
below) to treat various forms of cancer;


WHEREAS, Company has conducted pre-clinical and clinical testing on the Licensed
Product, which is currently pending FDA (as defined below) approval in the U.S.;


WHEREAS, Company owns or controls intellectual property rights relating to the
Licensed Product;


WHEREAS, Licensee is engaged in the research, development and commercialization
of pharmaceutical products in the Territory (as defined below); and


WHEREAS, Licensee desires to obtain, and Company desires to grant to Licensee
exclusive license rights under Company’s intellectual property rights, for the
research, Development, and Commercialization of such Licensed Product in the
Field (each as defined below) in the Territory, under the terms set forth below.


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


ARTICLE 1


DEFINTIONS


As used in this Agreement, the following capitalized terms shall have the
following meanings, and singular forms, plural forms and derivative forms
thereof shall be interpreted accordingly:


1.1     “Affiliate” means, with respect to a first Person, a second Person that
controls, is controlled by or is under common control with such first Person.
For the purposes of the definition in this Section 1.1, the word “control”
(including, with correlative meaning, the terms “controlled by” or “under common
control with”) means (a) the direct or indirect ownership of at least fifty



























--------------------------------------------------------------------------------





percent (50%) of the voting stock of an entity, or (b) the possession of the
power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of voting securities or by contract or
otherwise.


1.2     “Applicable Law” means any and all laws, statutes, ordinances,
regulations, permits, orders, decrees, judgments, directives, rulings or rules
of any kind whatsoever that are promulgated by a federal, state, provincial,
municipal, or other Governmental Authority, in each case pertaining to any of
the activities contemplated by this Agreement, including any regulations
promulgated by any Regulatory Authority in the Territory, all as amended from
time to time.


1.3     “Bundled Product” means collectively a Licensed Product sold together
with another product at a one (1)-unit price, whether packaged together or
separately.


1.4     “Business Day” means each day of the week excluding Saturday, Sunday or
a day on which banking institutions in New York, New York, Shanghai, the PRC,
Hong Kong or Singapore are closed.


1.5     “Calendar Quarter” means a three (3) month period beginning on January
1, April 1, July 1, or October 1 of a Calendar Year.


1.6     “Calendar Year” means a twelve (12) month period beginning on January 1
of any year during the Term.


1.7     “cGMP” means all applicable current Good Manufacturing Practices
including, as applicable, (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601, 610 and 820, (b)
European Directive 2003/94/EC and Eudralex 4, and (c) the principles detailed in
the ICH Q7 guidelines, each as may be amended from time to time.


1.8     “Clinical Trial” means any clinical trial or any other test or study in
human subjects, whether sponsor- or principal investigator-initiated, intended
to determine the safety, tolerability, pharmacokinetics, efficacy,
pharmacodynamics or benefit/risk analysis of a Licensed Product in human
subjects as may be required by Applicable Law or recommended by a Regulatory
Authority to obtain or maintain Regulatory Approval for a Licensed Product.


1.9     “Commercialization” means any and all activities directed to the launch,
marketing, detailing, promotion, securing of pricing and reimbursement, medical
support and distribution of any Licensed Product, whether before or after
Regulatory Approval has been obtained, including (a) pre-launch marketing
research, preparation of sales force, and preparation of marketing materials and
labels for finished goods, (b) post-launch marketing, advertising, promoting,
detailing, research, customer service, invoicing, administering and commercially
selling Licensed Products after Regulatory Approval, (c) importing, exporting,
customs clearance, building inventory, warehousing, distributing, and
transporting Licensed Product for commercial sale, (d) activities required to
perform the foregoing in accordance with Applicable Law and Regulatory
Approvals, and (e) interacting with Regulatory Authorities regarding any of the
foregoing. “Commercialize” means the performance of any of the foregoing
Commercialization activities.































--------------------------------------------------------------------------------





1.10     “Commercially Reasonable Efforts” means, with respect to a Party’s
obligation under this Agreement, such efforts that are consistent with the level
of efforts and resources used by such Party in connection with one of its large
molecule products (whether internally developed or licensed in from a Third
Party), but in any event no less than those used by biopharmaceutical companies
of similar size and market capitalization would typically devote to a large
molecule product, as applicable, at a similar stage in its development or
commercial life as the relevant product and that has commercial and market
potential similar to the relevant product. A Party that is required to use
Commercially Reasonable Efforts with respect to a task or obligation must: (a)
promptly assign responsibility for such task or obligation to specific employees
who are held accountable for progress and monitor such progress on an ongoing
basis, (b) set and consistently seek to achieve specific, meaningful and
measurable objectives for carrying out such task or obligation, and (c)
consistently make and implement decisions and allocate resources designed to
advance progress with respect to such task or obligation.


1.11     “Company Know-How” means all Information that is Controlled by Company
or its Affiliates as of the Effective Date or any time during the Term and is
necessary or reasonably useful for the research, Development, use or
Commercialization of Licensed Products in the Field in the Territory. For
clarity, Company Know-How excludes rights under any Company Patents and
Company’s interests in any Joint Patents and Joint Inventions. Notwithstanding
the foregoing, in the event that after the Effective Date, a Third Party becomes
an Affiliate of Company or becomes Company’s successor in interest with respect
to this Agreement, any Information Controlled by such entity or its Affiliates
immediately prior to such transaction shall not be considered to be Company
Know-How for the purposes of this Agreement unless such Information was also
Controlled by Company or its Affiliate prior to such transaction.


1.12     “Company Patents” means all Patents (other than any Joint Patents) in
the Territory that are Controlled as of the Effective Date or any time during
the Term by Company or its Affiliates that cover the composition of matter,
formulation, manufacture, use or Commercialization in the Field of a Licensed
Product, including without limitation the Key Patents and Pre-Existing Company
Patents. Notwithstanding the foregoing, in the event that after the Effective
Date, a Third Party becomes an Affiliate of Company or becomes Company’s
successor in interest with respect to this Agreement, any Patent Controlled by
such entity or its Affiliates immediately prior to such transaction shall not be
considered to be a Company Patent for the purposes of this Agreement unless such
Patent was also Controlled by Company or its Affiliate prior to such
transaction.


1.13     “Competing ADC Product” means any antibody-drug conjugate that is a
Competing Product in a region or country in the Territory for an indication in
which Licensee has, prior to entry of such Competing ADC Product in such region
or country in the Territory, obtained Regulatory Approval for such indication in
such region or country.


1.14     “Competing Product” means any product, other than a Licensed Product,
that targets TROP-2 for use in the Field.


1.15     “Controlled” means, with respect to an item of Information or an
intellectual property right, that a Party or one of its Affiliates owns or has a
license to such item or right and





--------------------------------------------------------------------------------





has the ability to disclose to the other Party and grant a license or sublicense
under such item or right as provided for in this Agreement without violating the
terms of any agreement with any Third Party or other obligation to any Third
Party.


1.16     “Costs of Goods” or “COGS” means the costs to manufacture the Licensed
Product. COGS shall be a “standard cost” per unit (calculated annually), which
shall be comprised of the following elements which shall be calculated in
accordance with GAAP: (a) direct labor (the actual cost of employees engaged in
direct manufacturing activities and quality control and quality assurance
activities who are directly employed in manufacturing the Licensed Product), (b)
direct materials (the actual costs incurred in manufacturing or purchasing
materials for manufacture, including freight-in costs, sales and excise taxes
imposed thereon and customs duty and charges levied by government authorities,
and all costs of packaging components), (c) pro rata facility costs (meaning
rent, property taxes, depreciation of leaseholds, utilities, spare parts,
maintenance contracts) for the manufacture of the Licensed Product, (d)
manufacturing equipment depreciation, and (e) document control, purchasing,
warehouse management (with such allocations to be based on estimated service
levels, headcount or square footage occupancy depending on the category). To the
extent that the Licensed Product is sourced from a Third Party manufacturer, the
actual price paid to the Third Party for the manufacture and supply of the
Licensed Product, respectively, shall be the COGS, and shall include reasonable
costs incurred by Company for manufacturing services necessary in support of
manufacture by such Third Party. For clarity, COGS specifically excludes the
profit margins of Company or its Affiliates.


1.17     “Develop” or “Development” or “Developing” means all development
activities for any Licensed Product that are directed to obtaining Regulatory
Approval(s) of such Licensed Product and to support appropriate usage for such
Licensed Product, including: all clinical activities, testing and studies of
such Licensed Product; safety, tolerability and pharmacological studies
conducted in connection with the Clinical Trials of such Licensed Product;
distribution of such Licensed Product for use in Clinical Trials (including
placebos and comparators); statistical analyses; the preparation, filing and
prosecution of any application for Regulatory Approval for such Licensed
Product; development activities directed to label expansion (including
prescribing information) or obtaining Regulatory Approval for one or more
additional indications following initial Regulatory Approval; development
activities conducted after receipt of Regulatory Approval that are required,
recommended or requested in writing by a Regulatory Authority as a condition of,
or in connection with, obtaining or maintaining a Regulatory Approval; Licensed
Product-related medical affairs; pharmacoeconomic studies relating to the
indication for which the applicable Licensed Product is being developed; in each
case above, including investigatoror institution-sponsored studies for which a
Party is providing material or assistance or otherwise has written obligations
to such investigator or institution; and all regulatory activities related to
any of the foregoing; provided, however, that Development shall exclude
Commercialization and manufacturing activities (including manufacturing
activities related to Development).


1.18     “Development Data” means any and all research data, pharmacology data,
chemistry, manufacturing and control data, preclinical data, clinical data and
all other documentation (including raw data) or Information compiled, developed
or generated with respect to the Licensed Product.


    





--------------------------------------------------------------------------------





1.19     “Dollars” or “$” means U.S. dollars.


1.20     “Drug Approval Application” means (a) a Biologics License Application
in the U.S., as defined in the U.S. Public Health Service Act, and applicable
regulations promulgated thereunder by the FDA; or (b) any equivalent application
filed with any equivalent Regulatory Authority in a region or country other than
the U.S., including an application for an import drug license in the PRC.


1.21     “Executive Officers” means (a) in the case of Company, the Chief
Executive Officer of Company (or a designee thereof) and (b) in the case of
Licensee, the Chief Executive Officer of Licensee (or a designee thereof).


1.22     “FDA” means the U.S. Food and Drug Administration, or any successor
federal agency in the U.S. performing similar functions.


1.23     “Field” means (a) the treatment of metastatic triple negative breast
cancer (“mTNBC”), (b) any other oncological indication, or (c) any other
indication as defined by the wording of the label approved by Regulatory
Authorities in the U.S. or the Territory for the Licensed Product.


1.24     “First Commercial Sale” means, with respect to a Licensed Product in a
particular region or country, the first commercial sale of such Licensed Product
in such region or country after all necessary Regulatory Approvals have been
obtained in such region or country.


1.25     “FTE” means the equivalent of a full-time individual’s work time for a
twelve (12) month period.


1.26     “Fully Burdened Cost” means the direct cost of the applicable good,
product or service plus indirect charges and overheads reasonably allocable to
the provision of such good, product or service, including, but not limited to,
applicable FTE costs.


1.27     “GAAP” means generally accepted accounting principles in the U.S., or
the International Financial Reporting Standards (IFRS) if the generally accepted
accounting principles in the U.S. are not generally applied in such country or
region, consistently applied.


1.28     “GCP” means all applicable Good Clinical Practice standards for the
design, conduct, performance, monitoring, auditing, recording, analyses and
reporting of Clinical Trials, including, as applicable (a) as set forth in the
International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use Harmonized Tripartite Guideline
for Good Clinical Practice (CPMP/ICH/135/95) and any other guidelines for good
clinical practice for trials on medicinal products in the Territory, (b) the
Declaration of Helsinki (2004) as last amended at the 52nd World Medical
Association in October 2000 and any further amendments or clarifications
thereto, (c) U.S. Code of Federal Regulations Title 21, Parts 50 (Protection of
Human Subjects), 56 (Institutional Review Boards) and 312 (Investigational New
Drug Application), and (d) each as maybe amended from time to time.


    





--------------------------------------------------------------------------------





1.29     “Global Study” means a multi-regional clinical study that is designed
to obtain Regulatory Approvals for the Licensed Products in multiple regions and
countries through the conduct of Clinical Trials for a Licensed Product in
multiple countries, regions, territories and medical institutions, in all
circumstances conducted either as part of one (1) unified Clinical Trial or
separately but concurrently in accordance with a common Clinical Trial protocol.


1.30     “GLP” means all applicable Good Laboratory Practice standards as set
forth in the then current good laboratory practice standards promulgated or
endorsed by the U.S. Food and Drug Administration as defined in 21 C.F.R. Part
58, as may be amended from time to time.


1.31     “GSP” means all applicable Good Supply Practice standards as set forth
in the then current good supply practice standards promulgated or endorsed by
the FDA as defined in Good Supply Practice for Pharmaceutical Products, as may
be amended from time to time.


1.32     “Governmental Authority” means any government, any governmental or
quasigovernmental entity or municipality or political or other subdivision
thereof, department, commission, board, self-regulating authority, bureau,
branch, authority, official, agency or instrumentality, and any court, tribunal,
arbitrator or judicial body, in each case, whether federal, state, city, county,
or local.


1.33     “Greater China” means the PRC, Taiwan, Hong Kong and Macao (with each
of Taiwan, Hong Kong and Macao deemed a region for the purposes of this
Agreement).


1.34     “Gross Profit” means, for specific units of Licensed Product sold
during a particular time period, (a) the Net Sales arising from such Licensed
Product sales minus (b) the Transfer Price for manufacturing such units of
Licensed Product, to the extent actually paid or incurred by Licensee, its
Affiliate, and/or its permitted sublicensee (as appropriate) and not otherwise
reimbursed.


1.35     “IND” means an Investigational New Drug Application filed with the FDA
or an analogous application or filing with any analogous Regulatory Authority
outside of the U.S. under any analogous foreign law for the purposes of
obtaining permission to conduct human Clinical Trials in such jurisdiction.


1.36     “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including, without limitation,
Inventions, trade secrets, knowhow, skill, knowledge, expertise, technology,
practices, techniques, methods, processes, procedures, Inventions (patentable or
otherwise), developments, specifications, formulations, formulae, Materials,
software, algorithms, marketing or financial reports, clinical and nonclinical
study reports, Regulatory Materials, Regulatory Approvals, test data including
pharmacological, biological, chemical, biochemical, toxicological and clinical
test data, analytical and quality control data, and stability data.


1.37     “Insolvency Event” means:


        





--------------------------------------------------------------------------------





(a)    a voluntary case or proceeding under any applicable bankruptcy,
insolvency, or other similar law is commenced by such Party, or such Party
consents to the entry of an order for relief in an involuntary case or
proceeding under any such law or against such Party, or such Party consents to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator, supervisor, rehabilitator (or
other similar official) of such Party or for any material portion of such
Party’s assets and properties, or such Party makes a general assignment for the
benefit of creditors;


(b)     the commencement of an involuntary case or proceeding under any
applicable bankruptcy, insolvency, or other similar law against such Party, and
such case or proceeding is not dismissed within ninety (90) calendar days;


(c)     the entry by a Regulatory Authority having jurisdiction over such Party
of a decree or order appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator, supervisor, rehabilitator (or similar
official) for such Party or for any material portion of such Person’s assets and
properties, or ordering the winding-up, supervision, or liquidation of such
Party’s affairs; or


(d)     the taking of any formal action by such Party, its board of directors
(or similar governing body) or holders of its voting securities authorizing any
of the foregoing.


1.38     “Inventions” means any and all inventions and improvements, whether or
not patentable, including but not limited to compositions of matter, formula,
formulations, articles of manufacture, processes, methods, or other inventions,
discoveries, or findings, compounds, products, biological materials, cell lines,
samples of assay components, media, designs, ideas, programs, software models,
algorithms, developments, experimental works, compilations of data, and any
intellectual property rights therein, in each case relating to Licensed
Products.


1.39     “Key Patents” means the Company Patents Controlled by the Company that
are set forth in Exhibit A.


1.40     “Licensed Product” means IMMU-132 (sacituzumab govitecan), which is an
antibody-drug conjugate or pharmaceutical preparation in final form containing
the humanized antibody known as “hRS7,” the linker known as “CL2A” and small
molecule known as “SN38” and no other active ingredient.


1.41     “Licensee Know-How” means all Information that is Controlled by
Licensee or its Affiliates as of the Effective Date or any time during the Term
and is reasonably necessary or useful for the research, Development,
manufacture, use or Commercialization of Licensed Products in the Field
including any Development Data or Regulatory Materials disclosed or disclosable
under Section 5.9. For clarity, Licensee Know-How excludes rights under any
Licensee Patents and Licensee’s interests in any Joint Patents and Joint
Inventions. Notwithstanding the foregoing, in the event that after the Effective
Date, a Third Party becomes an Affiliate of Licensee or becomes Licensee’s
successor in interest with respect to this Agreement, any Information Controlled
by such entity or its Affiliates immediately prior to such





--------------------------------------------------------------------------------





transaction shall not be considered to be Licensee Know-How for the purposes of
this Agreement unless such Information was also Controlled by Licensee or its
Affiliate prior to such transaction.


1.42     “Licensee Patents” means all Patents (other than any Joint Patents)
that are Controlled as of the Effective Date or any time during the Term by
Licensee or its Affiliates that cover the composition of matter, formulation,
manufacture or use in the Field of a Licensed Product or is otherwise is
reasonably necessary or useful for the research, Development, manufacture, use
or sale of Licensed Products in the Field. Notwithstanding the foregoing, in the
event that after the Effective Date, a Third Party becomes an Affiliate of
Licensee or becomes Licensee’s successor in interest with respect to this
Agreement, any Patent Controlled by such entity or its Affiliates immediately
prior to such transaction shall not be considered to be a Licensee Patent for
the purposes of this Agreement unless such Patent was also Controlled by
Licensee or its Affiliate prior to such transaction.


1.43     “Marketing Approval” means approval, including any conditional
approval, of a Drug Approval Application by the applicable Regulatory Authority.


1.44     “Materials” means any chemical or biological substances including any:
(a) organic or inorganic chemical or compound; (b) gene; (c) vector or
construct, whether plasmid, phage, virus or any other type; (d) host organism,
including bacteria and eukaryotic cells; (e) eukaryotic or prokaryotic cells,
cell line or expression system; (f) protein, including any peptide or amino acid
sequence, enzyme, antibody or protein conferring targeting properties and any
fragment of a protein or peptide or enzyme; (g) genetic material, including any
genetic control element (e.g., promoters); (h) virus; or (i) assay or reagent.


1.45     “NDA” or “BLA” means a new drug (or a biologics license) application or
marketing authorization application filed with the FDA or an analogous
application or filing with any analogous Regulatory Authority outside of the
U.S. under any analogous foreign law, which application is required for
Regulatory Approval for a Licensed Product in the Field in such country or
jurisdiction.


1.46     “Net Sales” means, with respect to a given period of time, the gross
amount invoiced by Licensee, its Affiliates, and its sublicensees for sales of
Licensed Products to Third Parties, less the following deductions and offsets
that are actually incurred, allowed, accrued and/or taken in accordance with
GAAP and are specifically allocated with respect to such sale, but solely to the
extent that such deductions or offsets are not otherwise recovered by or
reimbursed to Licensee, its Affiliates and its sublicensees:


(a)     reasonable and customary cash discounts, trade and quantity discounts,
promotional discounts or stocking allowances, rebates, chargebacks and other
allowances;


(b)     reasonable and customary credits and allowances taken upon rejection,
return or recall of Licensed Product;


(c)     retroactive price reductions that are actually allowed or granted;


        





--------------------------------------------------------------------------------





(d)     actual deductions to gross invoice price of the Licensed Product imposed
by Regulatory Authorities or other Governmental Authorities specifically
identified on the applicable invoice and not subsequently reimbursed or credited
by Regulatory Authorities or other Governmental Authorities;


(e)     the amount invoiced to cover bad debt, provided that such amount shall
not exceed [***] percent ([***]%) of the underlying sales and such amount shall
be added back to Net Sales if and when collected;


(f)     reasonable and customary transportation charges and other charges
directly related thereto, such as insurance, in each case, to the extent
actually incurred and not charged to or reimbursed by the customer;


(g)     reasonable and customary freight and insurance costs incurred with
respect to the shipment of Licensed Product to customers, in each case if
charged separately and invoiced to the customer; and


(h)     sales, use, value-added, excise and other similar taxes (excluding
income taxes), all to the extent added to the sales price and paid and not
refundable in accordance with Applicable Law.


The methodology for calculating (a)–(f) shall conform to GAAP consistently
applied by Licensee and its Affiliates across its product lines. No amount for
which deduction is permitted pursuant to this Section 1.46 shall be deducted
more than once. Licensed Products transferred to Third Parties in connection
with Clinical and non-Clinical Trials, Licensed Product samples, compassionate
sales or use, or an indigent program or similar bona fide arrangements in which
the Licensee, its Affiliate or permitted sublicensee forego a normal profit
margin for good faith business reasons shall give rise to Net Sales only to the
extent that Licensee, the Affiliate or sublicensee receives amounts therefor.


With respect to Bundled Products, Net Sales, for purposes of determining royalty
payments on such Bundled Product, shall be calculated by multiplying the Net
Sales of the Bundled Product by the fraction A/(A+B), in which A is the net
selling price of the Licensed Product portion of the Bundled Product when such
Licensed Product is sold separately in the applicable country in the same
potency during the applicable accounting period in which the sales of the
Bundled Product were made, and B is the net selling price of the other
independent components of the Bundled Product sold separately in the applicable
country during the accounting period in question. All net selling prices of the
independent components of such Bundled Product shall be calculated as the net
selling price of the said components in the applicable country during the
applicable accounting period for which the Net Sales are being calculated. In
the event that, in any country or countries, no separate sale of either such
above-designated Licensed Product or such above designated other independent
components of the Bundled Product are made during the accounting period in which
the sale was made or if net selling price for an independent component cannot be
determined for an accounting period, Net Sales allocable to the Licensed Product
in each such country shall be determined in good faith by the Parties prior to
the end of the accounting period in question based on an equitable method of
determining same that takes into account, on a country-by-country basis,





--------------------------------------------------------------------------------





the relative contribution of each independent component in the bundle, and
relative value to the end user of each such independent component.


Net Sales shall include the fair market value of all consideration received by
Licensee, its Affiliates, and its sublicensees in respect of any sale of
Licensed Products, whether such consideration is in cash, payment in kind,
exchange for value or another form.


With respect to sales of Licensed Product invoiced in Dollars, Net Sales shall
be determined in Dollars. With respect to sales of Licensed Product invoiced in
a currency other than Dollars, the rate of exchange to be used in computing the
amount of currency equivalent in Dollars shall be the rate of exchange as
reported in the Wall Street Journal at the close of the last day of each month
of the Calendar Quarter to which such sales relate.


Sales of Licensed Product among Licensee, its Affiliates, and its sublicensees,
where such Licensed Product is ultimately resold by the purchaser to an
unaffiliated Third Party, shall not be included in Net Sales hereunder, but the
resale of such Licensed Product by such purchaser to the unaffiliated Third
Party shall be included in Net Sales.


1.47     “NMPA” means the National Medical Products Administration under the
PRC’s State Administration for Market Regulation, or any successor thereto. For
the avoidance of doubt, the NMPA shall refer to the agency formerly known as the
PRC’s Food and Drug Administration (CFDA).


1.48     “Patents” means (a) unexpired letters patent (including inventor’s
certificates) which have not been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the required time period (and which have not been admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise, or been abandoned in
accordance with or as permitted by the terms of this Agreement or by mutual
written agreement), including any substitution, extension, registration,
confirmation, reissue, reexamination, supplementary protection certificates,
confirmation patents, patent of additions, renewal or any like filing thereof;
(b) pending applications for letters patent which have not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable Governmental Authority or court for whatever reason (and from which
no appeal is or can be taken), and/or abandoned in accordance with or as
permitted by the terms of this Agreement or by mutual written consent, including
any continuation, division or continuation-in-part thereof and any provisional
applications; and (c) any international or regional counterparts to (a) and (b)
above.


1.49     “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.


1.50     “PRC” means the People’s Republic of China and for the purpose of this
Agreement, excludes Taiwan, Hong Kong and Macao.


    





--------------------------------------------------------------------------------





1.51     “Pre-Existing Company Patents” means the Patents Controlled by Company
as of the Effective Date that are not Key Patents. A complete and accurate list
of all Pre-Existing Company Patents is set forth in Exhibit B.


1.52     “Regulatory Approval” means any and all approvals (including Marketing
Approvals, supplements, amendments, pre- and post-approvals, and pricing and
reimbursement approvals), licenses, registrations or authorizations of any
national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, that are
necessary for the manufacture, distribution, use or sale of a product in the
particular regulatory jurisdiction.


1.53     “Regulatory Authority” means, in respect of a jurisdiction, any agency,
department, bureau or other governmental entity with authority over the
Development, manufacture, use or sale (including Marketing Approvals) with
respect to products in the jurisdiction, including the FDA and the NMPA.


1.54     “Regulatory Materials” means regulatory applications (including Drug
Approval Applications), submissions, notifications, registrations, and/or other
filings made to or with a Regulatory Authority that are necessary or reasonably
desirable in order to Develop, use, import, sell, offer to sell, register,
market, manufacture, or otherwise Commercialize the Licensed Product in the
Field for the Territory, along with any documents related to Regulatory Approval
issued by a Regulatory Authority for the Territory.


1.55     “Royalty Term” means, on a region-by-region or country-by-country
basis, the period that commences upon the First Commercial Sale of the Licensed
Product in such region or country after receipt of Regulatory Approval in such
region or country and terminates upon the last of: (a) the date on which the
sale of such Licensed Product is no longer covered by a Valid Claim in such
region or country; (b) expiration of regulatory exclusivity in such region or
country; and (c) [***] ([***]) years from the First Commercial Sale of such
Licensed Product in such region or country (the “Standard Royalty Term”);
provided, however, that notwithstanding the preceding sentence, the Royalty Term
for the Licensed Product in such region or country shall continue on an
indication-by-indication basis for up to [***] ([***]) additional years in a
region or country after the occurrence of the events in subsection (a), (b) and
(c) so long as there is no Competing ADC Product for sale in such region or
country for such indication (the “Additional Royalty Term”).


1.56     “Territory” means Greater China, Indonesia, Philippines, Vietnam,
Thailand, South Korea, Malaysia, Singapore, and Mongolia.


1.57     “Third Party” means any Person other than (a) Company, (b) Licensee,
(c) an Affiliate of Company or (d) an Affiliate of Licensee.


1.58     “Transfer Price” means the price at which Company shall transfer the
Licensed Product to Licensee, which price shall be [***] percent ([***]%) of the
COGS.


    





--------------------------------------------------------------------------------





1.59     “U.S.” means the United States of America, including its territories,
protectorates and possessions.


1.60     “Upstream Licenses” means all agreements with Third Parties as of the
Effective Date, pursuant to which Company has licensed a certain part of the
Company Patent and Company Know-How from such Third Parties, and such Third
Parties are “Upstream Licensors.” Exhibit C contains a complete and accurate
list of all Upstream Licenses.


1.61     “Valid Claim” means a claim of any Company Patent that covers the
composition of matter of the Licensed Product whose validity, enforceability, or
patentability has not been affected by any of the following: (a) expiration; (b)
irretrievable lapse, abandonment, revocation, dedication to the public, or
disclaimer; or (c) a holding, finding, or decision of invalidity,
unenforceability, or non-patentability by a court, governmental agency, national
or regional patent office, or other appropriate body that has competent
jurisdiction, such holding, finding, or decision being final and unappealable or
unappealed within the time allowed for appeal; provided that in the case of a
pending claim in any such Company Patent, such claim shall be [***] years or
less from the date that the first action on the merits (excluding restriction
requirements, notices to file missing parts, and the like) was received in a
patent application in which such claim is examined, and that has not been
abandoned (without the possibility of refiling) or finally rejected by the
applicable Governmental Authority or court (and from which no appeal is or can
be taken).


1.62     “VAT” means value added tax.


Each of the following definitions is set forth in the Section of this Agreement
indicated below:
Definition
Section
$60M mTNBC Milestone
8.2
Acquirer
2.7
Additional Royalty Term
1.55
Agreement
Preamble
Alliance Manager
3.2(a)
Combination Trial
2.1(c)
Commercial Quality Agreement
7.2
Commercial Supply Agreement
7.2
Commercialization Plan
6.2
Company
Preamble
Company Indemnitees
12.1
Confidential Information
11.1
Development Plan
5.2
ER+ HER2- mBC
5.3
Exchange Act
11.4(c)
[***] Period
6.3(b)(i)
Fourth Indication Milestone
8.2
Improvements
10.1
Indemnitee
12.3(a)
Indemnitor
12.3(a)
Joint Inventions
10.1
Joint Patent
10.4(c)
JSC
3.1(a)
Liscensee
Preamble
Licensee Indemnitees
12.2
Licensee Mark(s)
14.6(d)
Mark
10.10






--------------------------------------------------------------------------------





Definition
Section
mTNBC
1.23
Non-Commercial Quality Agreement
7.1(b)
Non-Commercial Supply Agreement
7.1(b)
OS
0
Party
Preamble
PFS
0
Priority Indications
5.3
Product Infringement
10.5(a)
Publication
11.5
RPI
11.2(g)
Sole Inventions
10.1
Standard Royalty Term
1.55
Supply Price Cap
7.3
Term
14.1
Third Party License
2.6
Transferred Materials
5.11(a)
UC Upstream Licensors
1.60



ARTICLE 2


LICENSES AND RELATED RIGHTS AND OBLIGATIONS


2.1     Grant of Rights to Licensee.


(a)     License. Subject to the terms and conditions of this Agreement, Company
hereby grants to Licensee an exclusive (even as to Company and its Affiliates,
but subject to Company’s retained rights set forth in Section 2.1(d)),
royalty-bearing license, with the right to grant sublicenses in accordance with
Section 2.1(b), under the Company Patents, Company Know-How, and Company’s
interest in the Joint Patents and Joint Inventions, to Develop, use, import,
export, offer for sale, sell, and otherwise Commercialize Licensed Products in
the Field in the Territory. For clarity, the foregoing license does not include
the right to make or have made Licensed Products.


        





--------------------------------------------------------------------------------





(b)     Sublicensing. The licenses granted to Licensee in Section 2.1(a) shall
be sublicenseable solely (i) to Licensee’s Affiliates freely; and (ii) to Third
Parties in the Territory with Company’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. Any sublicense that
Licensee grants hereunder shall be consistent with, and subject to, the terms
and conditions of this Agreement. Licensee shall be responsible for all of its
sublicensees’ activities and any and all failures by its sublicensees to comply
with the applicable terms of this Agreement. In no event shall Licensee’s
granting of any sublicense relieve Licensee of any of its obligations under this
Agreement. Licensee shall provide Company with a true and complete copy of each
proposed sublicense agreement with a sublicensee and each proposed amendment
thereto prior to execution to permit Company to review such sublicense agreement
and/or amendment and to exercise its consent right, and upon execution shall
provide a fully executed copy. In each sublicense that Licensee or its
sublicensee grants hereunder, Licensee shall, and shall cause its sublicensee
to, require that, upon a termination of such sublicense, the sublicensee must
assign to Licensee, and provide to Licensee full copies of, all Regulatory
Approvals and Regulatory Materials that relate to Licensed Products and are
owned or controlled by such sublicensee (such that Licensee shall be able to,
pursuant to Section 14.6(b), assign to Company), and provide Company with full
copies of, all such Regulatory Approvals and Regulatory Materials upon
termination of this Agreement. In addition, Licensee shall ensure that any
sublicense that Licensee grants hereunder explicitly states that such sublicense
shall immediately terminate upon termination of this Agreement.


(c)     Combination Trial. Subject to the JSC’s approval in accordance with
Section 3.1, Licensee shall also be permitted to (and to grant sublicenses to
Affiliates or Third Parties in accordance with Section 2.1(b)) to conduct
Clinical Trials in the Territory administering any of the Licensed Products in
combination with the Licensee's, its Affiliate's, or a Third Party’s proprietary
product (a "Combination Trial").


(d)     Company Retained Rights. Notwithstanding Section 2.1(a) but subject to
Section 2.7, Company retains the right under the Company Patents and Company
Know-How (a) to fulfill, either itself or through subcontractors, its
obligations under this Agreement, including its manufacturing and supply
obligations under ARTICLE 7; and (b) to research, Develop, manufacture and use
the Licensed Product for the sole purpose of (i) obtaining Regulatory Approvals
for the Licensed Product outside the Territory and (ii) Commercializing the
Licensed Products outside the Territory irrespective of where such activities
occur in the world, including the Territory. For clarity, Company retains all
rights to make and have made Licensed Products, all rights with respect to
compounds and products other than Licensed Products, and all rights with respect
to countries outside the Territory.


2.2     Grant of Rights to Company.


(a)     Licenses. Subject to the terms and conditions of this Agreement,
Licensee hereby grants to Company, under the Licensee Patents, Licensee Know-How
and Licensee’s interest in the Joint Patents and Joint Inventions, (i) a
non-exclusive, worldwide, royalty-free, fully paid license, with the right to
grant sublicenses in accordance with Section 2.2(b), to fulfill, either itself
or through subcontractors, its obligations under this Agreement, including its
manufacturing and supply obligations under Article 7; and (ii) an exclusive
(even as to Licensee and its Affiliates),





--------------------------------------------------------------------------------





royalty-free, fully paid license, with the right to grant sublicenses in
accordance with Section 2.2(b) solely to (A) to Develop, use, import, make, have
made, offer for sale, sell, and otherwise Commercialize Licensed Products
outside the Territory; (B) to conduct research, Development and manufacturing
activities in the Territory solely in support of the Regulatory Approval of
Licensed Products outside the Territory; and (C) make and have made Licensed
Products anywhere in the world.


(b)     Sublicensing. The license granted to Company in clause (i) of Section
2.2(a) shall be sublicenseable solely to Company’s Affiliates or to any of
Company’s subcontractors or sublicensees. The license granted to Company in
clause (ii) of Section 2.2(a) may be freely sublicensed by Company through
multiple tiers. Any sublicense that Company grants hereunder shall be consistent
with the terms and conditions of this Agreement.


2.3     No Non-Permitted Use. Each Party hereby covenants that it shall not, nor
shall it cause or permit any Affiliate or sublicensee to use or practice, any of
the other Party’s intellectual property rights licensed to it under this Article
2 except for the purposes expressly permitted in the applicable license
grant(s).


2.4     No Other Licenses. No rights or licenses in or to any intellectual
property, whether by implication, estoppel, or otherwise, are hereby granted,
other than the license rights that are expressly granted under this Agreement.


2.5     Upstream Licenses. Licensee acknowledges and agrees that the license
granted by Company to Licensee pursuant to Section 2.1(a) constitutes a
sublicense under each applicable Upstream License. Company shall bear all costs,
expenses, and payments owed by Company to Upstream Licensors under each
applicable Upstream License.


2.6     Third Party Licenses. During the Term, Licensee shall be solely
responsible for all costs and expenses of any license or other agreement entered
into by Licensee during the Term in order to lawfully Develop and Commercialize
Licensed Products in the Field in the Territory by Licensee, its Affiliates, or
its sublicensees (each a “Third Party License”). Licensee shall ensure that each
Third Party License that Licensee (or any Affiliate or sublicensee) enters into
related to Licensed Products contains provision(s) permitting such Third Party
License to be assigned in accordance with Section 14.6(e).


2.7     Exclusivity. Licensee hereby covenants that, during the Term, neither it
nor its Affiliates shall, directly or indirectly (including via a license to a
Third Party), Develop, market, promote, sell, or otherwise Commercialize any
Competing Product in the Field in the Territory. Company hereby covenants that,
during the Term, neither it nor its Affiliates shall, directly or indirectly
(including via a license to a Third Party), market, promote, sell, or otherwise
Commercialize any Competing Product in the Field in the Territory. In the event
that after the Effective Date a Third Party (an “Acquirer”) acquires Licensee or
otherwise becomes Licensee’s successor in interest with respect to this
Agreement and such Acquirer or any of its Affiliates is Developing,
manufacturing and/or Commercializing a Competing Product, then within [***]
calendar days of the closing of such acquisition, either (a) Licensee or its
successor in interest shall return all rights to the Licensed Product to
Company, including assigning all Patents relating solely





--------------------------------------------------------------------------------





to the Licensed Product that were owned by Licensee or its Affiliate immediately
prior to such transaction, or (b) Acquirer and all of its Affiliates shall cease
all Development, manufacturing and/or Commercialization activities with respect
to such Competing Product; provided, however, that Company may waive such
requirement upon written notice to Licensee. For avoidance of doubt, Licensee
shall have the right to Develop and Commercialize products or treatments that
can be combined with or sequentially applied before/after the Licensed Product
(e.g. immunotherapy, PARP inhibitor or CDK4/6 inhibitor); provided, however,
sales of such products or treatments when sold together with a Licensed Product
shall be included in Net Sales as a Bundled Product.


ARTICLE 3


GOVERNANCE AND MANAGEMENT


3.1     Joint Steering Committee.


(a)     Formation. Within sixty (60) calendar days following the Effective Date,
the Parties shall form a joint steering committee (the “JSC”) comprised of three
(3) representatives of each of the Parties, unless otherwise agreed by the
Parties. One representative of Licensee at the JSC shall be selected to act as
the chairperson of the JSC. The JSC shall meet at least four (4) times per year
until the receipt of the first Marketing Approval with respect to a Licensed
Product in the Territory, and thereafter shall meet at least two (2) times per
year. Each Party may also schedule a meeting of the JSC on an ad hoc basis at
any time upon two (2) weeks’ notice to the other Party, subject to the
reasonable availability of the JSC members. Meetings of the JSC may be conducted
by videoconference, teleconference or in person, as agreed by the Parties. The
JSC shall agree upon the time and location of the meetings. The chairperson, or
his or her designee, shall circulate an agenda for each meeting approximately
one week before the date scheduled for the meeting, and shall include all
matters requested to be included on such agenda by either Party. The
chairperson, or his or her designee, shall take complete and accurate minutes of
all discussions occurring at the JSC meetings and all matters decided upon at
the meetings, except that matters reflecting legal advice of counsel shall not
be included in such minutes. A copy of the draft minutes of each meeting shall
be provided to each Party by the chairperson, or his or her designee, after each
meeting, and such minutes shall be reviewed by the JSC members, any needed
changes discussed and final minutes agreed to and provided to each Party within
thirty (30) calendar days after each meeting unless otherwise agreed upon by the
Parties. A reasonable number of additional representatives of a Party may attend
meetings of the JSC in a non-voting capacity upon written notice to the other
Party. Each Party is responsible for their travel costs and expenses associated
with attending meetings.


(b)     JSC Functions and Powers. The responsibilities of the JSC shall be as
follows:


(i)     encouraging and facilitating communication between the Parties with
respect to the Development and Commercialization of Licensed Products;


            





--------------------------------------------------------------------------------





(ii)     providing a forum for the Parties to discuss and mutually agree on the
overall strategy and priorities for Development of Licensed Products in the
Field in the Territory and to assist Company in coordinating Development
activities outside Territory;


(iii)     providing a forum for the Parties to discuss and mutually agree on an
initial Development Plan (prepared as described in Section 5.2) and updates or
amendments, as appropriate, to the Development Plan;


(iv)     providing a forum for the Parties to discuss the conduct of any
Combination Trial;


(v)     monitoring the progress of the Development of Licensed Products against
the Development Plan and each Party’s diligence in carrying out its
responsibilities thereunder;


(vi)     providing a forum for the Parties to discuss the Commercialization Plan
(prepared as described in Section 6.2);


(vii)     monitoring the progress of the Commercialization of Licensed Products
against the Commercialization Plan and each Party’s diligence in carrying out
its responsibilities thereunder;


(viii)     establishing projected timelines for the performance of Development
and Commercialization activities and goals (other than any timelines expressly
set forth in this Agreement); provided, however, that to the extent such
timelines are not met by Licensee in a certain region or country, the JSC shall
discuss in good faith to decide (A) whether to modify the timelines for such
Development activities in such region or country, or (B) how to address any
unmet timelines.


(ix)     establishing subcommittees on an as-needed basis, and overseeing the
activities of all subcommittees, and attempting to resolve disputes or
disagreements arising in all such subcommittees; and


(x)     carrying out the other duties and responsibilities described for it in
this Agreement.


(c)     JSC Decision Making. The JSC is intended to serve primarily as an
advisory body and to serve as a forum for the Parties to discuss matters
relating to this Agreement and to provide a convenient mechanism for
implementation of any review and/or approval rights granted to a Party under
this Agreement. However, to the extent that the JSC is required to make a
decision on a matter, all such decisions of the JSC shall be made by unanimous
vote, with each Party’s representatives collectively having one (1) vote,
irrespective of the number of representatives it has on the JSC. If after
reasonable discussion and consideration of each of the Parties’ views on a
particular matter before the JSC, the JSC is unable to reach a decision by
unanimous vote on that matter within fifteen (15) Business Days, then such
matter shall be referred to the Executive Officers of both Parties for
resolution. The Executive Officers shall confer with





--------------------------------------------------------------------------------





each other as soon as reasonably practicable, and if the Executive Officers are
unable to reach a mutually agreeable decision on such matter within fifteen (15)
Business Days after such referral, then the Executive Officer of Licensee shall
have the final decision making authority on such matter to the extent such
matter is solely related to the activities with respect to the Licensed Product
in the Territory except for those decisions that would reasonably be expected to
have (i) a material adverse effect on the research, Development, manufacture, or
Commercialization of the Licensed Product outside the Territory or (ii) a
material adverse effect on the Global Study, in each such case of (i) and (ii)
the Executive Officer of Company shall have the final decision making authority
on such matter. The JSC shall not have any authority other than that expressly
set forth in Section 3.1(b) and, specifically, shall have no authority (A) to
amend or interpret this Agreement, (B) to determine whether or not a Party has
met its diligence or other obligations under this Agreement, or (C) to determine
whether or not a breach of this Agreement has occurred.


3.2     Alliance Managers.


(a)     Appointment. Each Party shall appoint an individual to act as the point
of contact between the Parties (each, an “Alliance Manager”). Each Party may
change its designated Alliance Manager from time to time upon written notice to
the other Party. Any Alliance Manager may designate a substitute to temporarily
perform the functions of that Alliance Manager by written notice to the other
Party.


(b)     Responsibilities. Alliance Managers shall be non-voting participants at
the JSC meetings to the extent they are not representatives of the Parties at
the JSC. An Alliance Manager may bring any matter to the attention of JSC if
such Alliance Manager reasonably believes that such matter warrants such
attention. Each Alliance Manager shall be charged with creating and maintaining
a collaborative work environment within the JSC. In addition, each Alliance
Manager: (i) shall be the point of first referral in all matters of conflict
resolution; (ii) shall coordinate the relevant functional representatives of the
Parties in developing and executing strategies and plans for the Licensed
Products in an effort to ensure consistency and efficiency throughout the world;
(iii) shall provide a single point of communication for seeking consensus both
internally within the respective Parties’ organizations and between the Parties
regarding key strategy and plan issues; (iv) shall identify and bring disputes
to the attention of the JSC in a timely manner; (v) shall plan and coordinate
cooperative efforts and internal and external communications; and (vi) shall
take responsibility for ensuring that governance activities, such as the conduct
of JSC meetings and production of meeting minutes, occur as set forth in this
Agreement, and that relevant action items resulting from such meetings are
appropriately carried out or otherwise addressed.


ARTICLE 4


TRANSFER AND TECHNICAL ASSISTANCE


4.1     Transfer of Company Know-How. Within [***] calendar days after the
Effective Date, Company shall transfer all Information, documents and reports
comprising all Company Know-How as of the Effective Date, including those listed
in Exhibit D. During the Term, Company shall provide Licensee with additional
necessary or reasonably useful Information,





--------------------------------------------------------------------------------





documents, and reports comprising the Company Know-How that is necessary or
reasonably useful for Licensee to Develop and Commercialize Licensed Products,
to the extent such Information, documents, and reports come to Company’s
attention (or are reasonably requested by Licensee) and have not previously been
provided to Licensee.


4.2     Assistance by Company. At Licensee’s reasonable request, Company shall
cooperate with Licensee to provide such reasonable technical assistance as may
be necessary in connection with (a) the transfer to Licensee of the Development
of Licensed Products in the Territory and (b) the seeking of Regulatory Approval
for Licensed Products in the Territory, in each case as is consistent with the
capacity and capabilities of Company. Licensee will compensate Company for such
assistance by making cash payments to Company equal to Company’s Fully Burdened
Cost of providing such assistance, based on written invoices provided by Company
from time to time; provided, however, that Company shall (i) for the first [***]
months following the Effective Date, provide a reasonable amount of hours of
such assistance pursuant to this Section 4.2 to Licensee free of charge (for
clarity, such amount shall be uncapped for so long as it is reasonable); (ii)
thereafter, provide up to [***] total hours of employee and/or full-time
contractor time per month pursuant to this Section 4.2 free of charge. For
clarity, Licensee shall not be responsible for any costs or expenses incurred by
Company, its Affiliates or their respective employees or contractors for the
normal activities performed by Company’s employees and contractors at the JSC
level, routine communications or activities regarding the Development and
Commercialization in the Territory, communications with or between Licensee’s
and/or Company’s executive officers (including CEO, CFO, COO, CFO, CBO, CMO) and
the like, including discussing, updating, and reviewing the Development Plan and
Commercialization Plan.


ARTICLE 5


DEVELOPMENT


5.1     Research and Development Responsibility. Licensee shall have sole
responsibility and discretion for the Development of Licensed Products in the
Field in the Territory, subject to the oversight of the JSC and its decision
making authority in accordance with Section 3.1(c). Company shall, at Licensee’s
cost and expense, reasonably cooperate with Licensee for such Development of the
Licensed Products in the Territory, including providing to Licensee all data
Controlled by Company or its Affiliates during the Term to the extent necessary
or reasonably useful for (a) the Development of the Licensed Product in the
Field in the Territory and (b) obtaining and maintaining of any Regulatory
Approvals of the Licensed Product in the Field in the Territory, in each case,
at Company’s cost. Notwithstanding the foregoing, Company shall (i) for the
first [***] months following the initiation of the Development of the Licensed
Product in accordance with the Development Plan, provide a reasonable amount of
hours of such assistance to Licensee pursuant to this Section 5.1 free of charge
(for clarity, such amount shall be uncapped for so long as it is reasonable);
(ii) thereafter, provide up to [***] total hours of employee and/or full-time
contractor time per month pursuant to this Section 5.1 free of charge. For
clarity, Licensee shall not be responsible for any costs or expenses incurred by
Company, its Affiliates or their respective employees or contractors for the
normal activities performed by Company’s employees and contractors at the JSC
level, routine communications or activities regarding the Development and
Commercialization in the Territory, communications with or between





--------------------------------------------------------------------------------





Licensee’s and/or Company’s executive officers (including CEO, CFO, COO, CFO,
CBO, CMO), and the like, including discussing, updating, and reviewing the
Development Plan and Commercialization Plan.


5.2     Development Plan. The Development of Licensed Products shall be governed
by a written multi-year, research and Development plan that sets forth the
anticipated research, preclinical and clinical Development activities to be
performed with respect to Licensed Products throughout the Territory, including
clinical and registrational strategies and priorities, trial designs, planned
sample sizes, data readouts and regulatory submissions, and projected timelines.
for completion of such activities (the “Development Plan”). The Parties, via
JSC, shall finalize an initial Development Plan no later than [***] calendar
days after the Effective Date.


5.3     Priority Indications. The Parties agree that each of the following
indications shall be a “Priority Indication” in the initial Development Plan:
mTNBC (3rd line), estrogen receptor-positive human epidermal receptor 2-negative
metastatic breast cancer (excluding mTNBC) (“ER+ HER2- mBC”), metastatic
urothelial bladder cancer (“UC”), and a fourth indication to be mutually agreed
upon by the Parties in the initial Development Plan pursuant to Section 5.2.
During the Term, each Party may propose additional indications to be Developed
in the Territory along with their projected timelines, trial designs, and
planned sample sizes, in the updated or amended Development Plan for the JSC’s
review and approval. After JSC’s approval, such indications shall be deemed
Priority Indications and Licensee shall use Commercially Reasonable Efforts to
Develop and obtain Regulatory Approvals for the Licensed Product for such
indications in accordance with the updated or amended Development Plan.


5.4     Amendment to the Development Plan. On a semi-annual basis (no later than
March 31 or September 30 of each Calendar Year, commencing on June 30, 2019), or
as often as the Parties deem appropriate, the Parties, via JSC, shall update or
amend, as appropriate, the then-current Development Plan. Such updates and
amendments shall reflect any agreed changes to the then-current agreed-upon
Development activities, including proposal of any new indications to be Priority
Indications or removal of any existing Priority Indication. Once approved by the
JSC, such amended Development Plan shall become effective immediately and
supersede the then-current Development Plan immediately prior to such approval.
In the event of any inconsistency between the Development Plan and this
Agreement, the terms of this Agreement shall prevail.


5.5     Clinical Trials. All Clinical Trial protocols for Licensed Product in
the Territory shall be reviewed and approved by Company prior to any patient
enrollment; provided that Company shall in good faith approve or propose
amendments to any such Clinical Trial protocols within thirty (30) calendar
days.


(a)     Global Study. Company shall consider in good faith to include any
regions or countries in the Territory in any Global Study. For clarity,
inclusion of any region or country in the Territory in a Global Study shall be
at the sole discretion of the Company.


(i)     With respect to any Global Study that involves Clinical Trial sites in
the Territory, Company shall provide the JSC with a study schematic and
rationale for the study





--------------------------------------------------------------------------------





prior to initiation of such study for Licensee’s review and invite Licensee to
participate in such study.


(ii)    If Licensee elects to participate in such Global Study, then (A)
Licensee shall be responsible for enrolling in the Territory a certain number of
patients, as reasonably determined by Company, for such Global Study (such
number of patients shall not exceed [***] percent ([***]%) of the number of the
total patients enrolled in such Global Study unless mutually agreed upon by the
Parties); provided, however, that if Licensee considers the total enrollment in
the Territory along with the overall enrollment in such Global Study to be
insufficient to support obtaining Regulatory Approval for the Licensed Product
in the Field in the Territory, upon reasonable consultation with Company,
Licensee shall have the right to enroll additional patients for the Clinical
Trials conducted by Licensee in the Territory that may or may not be part of
such Global Study unless such additional enrollment would reasonably be expected
to have a material adverse effect on the Global Study and provided that
Licensee’s desire to continue enrollment in the Territory cannot materially
negatively impact the sufficiency of the Global Study or materially impede
Company’s ability to conduct a Global Study database lock and analysis based on
Company’s original timelines for the Global Study; (B) Company shall provide
Licensee with access to all data generated during such Global Study including a
right of reference for the Licensed Product in the Field in the Territory; (C)
Licensee shall bear all direct costs in connection with enrolling in the
Territory the number of patients that will be part of such Global Study set in
accordance with the clause (A) of this Section 5.5(a)(ii); and (D) Company shall
be responsible for all other costs and expenses for such Global Study.
Notwithstanding the foregoing, Licensee shall be obligated to participate in the
Global Study for each of ER+ HER2- mBC and UC unless otherwise mutually agreed
upon by the Parties.


(iii)     If Licensee elects not to participate in any Global Study involving
Clinical Trial sites in the Territory, then (A) Company shall keep Licensee
reasonably informed of any progress of any such Global Study involving Clinical
Trial sites in the Territory; and (B) Company shall consider in good faith any
comments or suggestions provided by Licensee related to such Global Study that
involves Clinical Trial sites in the Territory.


(iv)     For clarity, in all cases, including if Licensee elects not to
participate in a Global Study, Company shall provide Licensee with all data
generated from such Global Study for Licensee to use solely for purposes of
Developing Licensed Products in the Field in the Territory, including a right of
reference in the Field in the Territory.


5.6     Developmental Diligence. Licensee shall use Commercially Reasonable
Efforts to Develop and obtain Regulatory Approval for the Licensed Product in
the Field throughout the Territory for the Priority Indications in accordance
with the Development Plan. Licensee shall use Commercially Reasonable Efforts
to, but not guarantee to, obtain reimbursement for the Licensed Product in the
Territory for all Priority Indications; provided, however, that Company shall
provide all reasonable assistance to Licensee as requested by Licensee,
including providing all necessary or reasonably useful Information Controlled by
Company. Without limiting the generality of the foregoing, Licensee shall,
either itself or through an Affiliate or sublicensee, use Commercially
Reasonable Efforts to (a) perform all of its obligations under the Development
Plan in accordance with the projected time schedules set forth therein and (b)
assign a dedicated clinical team to





--------------------------------------------------------------------------------





accelerate the Development in the Territory, including, but not limited to, a
regulatory lead, a commercial Development lead, a medical director, a medical
scientist, a safety physician, a study director, a project manager, and a data
manager.


5.7     Costs of Development. Licensee shall pay all costs associated with the
Development of the Licensed Products in the Territory unless such costs are
incurred in the Territory as part of a Global Study, in which case Section
5.5(a) shall govern.


5.8     Records; Reports. Licensee shall prepare and maintain complete and
accurate records of all activities of Licensee under the Development Plan and
all Information resulting from such activities in sufficient detail and in a
good scientific manner for the purposes of filing for Patent and Regulatory
Approvals. The JSC shall have the right to review such records upon reasonable
requests. Licensee shall provide the JSC with regular reports summarizing in
reasonably sufficient details its activities under the Development Plan and the
outcomes of such activities reasonably in advance of any regularly scheduled JSC
meeting. At the JSC’s reasonable request, Licensee shall provide the JSC with
any requested additional Information regarding its Licensed Product Development
activities no later than [***] calendar days following such request. Without
limiting the forgoing, Licensee shall promptly inform Company of any significant
Development or regulatory event relating to Licensed Products in the Territory,
including the initiation or completion of a Clinical Trial, the submission of a
regulatory filing, the receipt of a response to such regulatory filing, or any
major adverse event for the Licensed Products. At the JSC’s reasonable request
and to the extent permitted under Applicable Law, Company shall from time to
time update the JSC with its Development efforts with respect to Licensed
Product.


5.9     Development Data. During the Term, at no additional cost to Company,
Licensee shall promptly disclose and provide Company with copies of Development
Data and Regulatory Materials that come to Licensee’s attention (or that are
reasonably requested by Company) and that have not previously been provided to
Company by Licensee. For any documents that are not in English, Licensee shall
prepare and provide to Company English translations of such documents (to the
extent such documents were not translated from English documents provided to
Licensee by Company). Company shall have the right, without any additional
payment, to access and use such Development Data and Regulatory Materials in
support of the Development (including seeking Regulatory Approval),
manufacturing, and/or Commercialization of Licensed Product by Company, its
Affiliates or licensees outside the Territory. Within [***] calendar days
following the Effective Date, the Parties shall enter into a mutually agreeable
Safety Information Exchange Agreement to govern the exchange of Development Data
in connection with this Agreement. Licensee shall ensure that its sublicensees,
research and clinical partners, and other Third Parties with which Licensee
conducts Development or any other activities with respect to Licensed Product to
comply with the obligations substantially similar to those in this Section 5.9.


5.10     Regulatory Responsibility.


(a)     Licensee, its Affiliates, and/or permitted sublicensees shall be the
legal and beneficial owner of all Regulatory Approvals for Licensed Product in
the Field in the Territory and Regulatory Materials relating to such Regulatory
Approvals in the Field in the Territory shall be filed by, and in the name of,
Licensee (or its Affiliates or permitted sublicensees, as the case





--------------------------------------------------------------------------------





may be); provided that (i) the Parties shall use good faith efforts to cooperate
to effectuate this Section 5.10, and (ii) in the event that after the Parties’
use of good faith efforts, Licensee, its Affiliate, and/or permitted sublicensee
is unable to become the legal and beneficial owner of the Regulatory Approvals
for Licensed Products in the Field in the Territory (or it is determined to be
commercially infeasible for Licensee, its Affiliate, and/or permitted
sublicensee to be the legal and beneficial owner of all Regulatory Approvals) in
order to exercise its rights and perform its obligations under this Agreement,
(A) Company shall be the legal and beneficial owner of the Regulatory Approvals
for Licensed Product in the Field and in the Territory, (B) Company hereby
designates Licensee, its Affiliates, and/or permitted sublicensees as Company’s
regulatory agent and exclusive general distributor for the Licensed Product in
the Territory, and (C) to the extent later permitted by Applicable Law, Company
shall promptly cooperate with Licensee, its Affiliates, and/or permitted
sublicensees, including but not limited to transferring and assigning all
Regulatory Approvals and Regulatory Materials to Licensee, its Affiliates,
and/or permitted sublicensees, to allow Licensee, its Affiliates, and/or
permitted sublicensees to be the legal and beneficial owner of all Regulatory
Approvals for Licensed Products in the Field in the Territory. As such,
Licensee, its Affiliates, and/or permitted sublicensees shall be solely
responsible for reporting all adverse drug reactions related to Licensed
Products to the appropriate Regulatory Authorities in the relevant countries in
the Territory, in accordance with Applicable Law of such countries. Licensee,
its Affiliates, and/or permitted sublicensees shall also be solely responsible
for attending all meetings with Regulatory Authorities and fulfilling all
post-Regulatory Approval commitments to Regulatory Authorities; provided that
(y) in Licensee’s sole discretion, Licensee, its Affiliates, and/or permitted
sublicensees may ask Third Party experts to attend any meetings with Regulatory
Authorities, and (z) Company shall provide reasonable assistance to Licensee,
its Affiliates, and/or permitted sublicensees, including but not limited to
providing Company personnel to attend meetings with Regulatory Authorities with
Licensee, its Affiliates, and/or permitted sublicensees, upon Licensee’s
reasonable request and at Licensee’s cost and expense.


(b)     During the Term, Licensee shall keep Company reasonably and regularly
informed of the submission to Regulatory Authorities of all material Regulatory
Materials, meetings with Regulatory Authorities, and receipt of, or any material
changes to existing, Regulatory Approvals, in each case for the Licensed Product
in the Territory. Any new Regulatory Materials, to the extent created by
Licensee, its Affiliates or its sublicensees, shall be provided to Company at
least [***] calendar days prior to the submission to Regulatory Authorities (or
at a different time mutually agreed upon by the Parties) for the Company’s
review, and Licensee shall consider in good faith any comments Company may have
on such Regulatory Materials.


(c)     Without limiting the foregoing, Licensee shall keep Company reasonably
informed, in a timely manner, of any Information that Licensee receives
(directly or indirectly) that (i) raises any material concerns regarding the
safety or efficacy of the Licensed Product; (ii) indicates or suggests a
potential material liability of either Party to Third Parties in connection with
the Licensed Product; (iii) is reasonably likely to lead to a recall or market
withdrawal of the Licensed Product; or (iv) relates to the Licensed Product and
is reasonably likely to have a material adverse impact on a Regulatory Approval
or the Commercialization of the Licensed Product.


(d)     Company hereby grants to Licensee a right of reference to all Regulatory
Materials Controlled by Company with respect to Licensed Products as of the
Effective Date and





--------------------------------------------------------------------------------





during the Term solely for the purpose of obtaining or maintaining the
Regulatory Approvals for the Licensed Product in the Territory. Licensee hereby
grants to Company a right of reference to all Regulatory Materials Controlled by
Licensee, its Affiliates, or its permitted sublicensees with respect to Licensed
Products during the Term solely for the purpose of obtaining or maintaining the
Regulatory Approvals for Licensed Product outside the Territory.


(e)     Details regarding the management of information of adverse events
related to the clinical Development and the use of the Licensed Product in and
outside the Territory shall be delineated in a separate pharmacovigilance
agreement that shall be agreed to by the Parties within [****] calendar days
after the Effective Date. Each Party shall be primarily responsible for filing
of all required reports with respect to adverse events in its own territory as
required under Applicable Law.


(f)     Notwithstanding anything in this Agreement or the Development Plan to
the contrary, Licensee must (i) (w) apply to the NMPA for the applicable
Clinical Trial approval or Regulatory Approval for mTNBC cancer in PRC within
[***] months of Marketing Approval by the FDA of the Drug Approval Application
for the mTNBC indication (provided that all documents for U.S. approval
reasonably necessary for Licensee to file for Clinical Trial approval or
Regulatory Approval (as applicable) have been transferred to Licensee), and (x)
if needed, perform an add-on Clinical Trial for the mTNBC Indication, and (ii)
apply to the NMPA for the Regulatory Approval for each other Priority Indication
(y) within [***] months of the filing of a Drug Approval Application for the
Licensed Product for the same Priority Indication by Company in the U.S. if the
PRC is included in the Global Study for such Priority Indication or (z) within
[***] months of any Regulatory Approval of the Licensed Product for the same
Priority Indication in the U.S. if (A) the PRC is not included in the Global
Study for such Priority Indication and (B) nonetheless the data from the Global
Study for such Priority Indication is deemed sufficient for a Drug Approval
Application by the NMPA and no additional Clinical Trial is needed; provided,
however, that (1) Licensee may request Company’s consent for a reasonable
extension to any time period set forth in clauses (i)-(ii) to the extent it has
been reasonably diligent and actively pursuing Development for such, such
consent not to be unreasonably withheld, conditioned or delayed; and (2) Company
shall provide all relevant data Controlled by Company or its Affiliates to the
extent necessary or reasonably useful for such filing pursuant to the terms and
conditions hereunder at least, to the extent feasible, [***] months prior to any
anticipated filing date of any filing to the NMPA by Licensee. The Parties shall
mutually agree upon filing timelines for Regulatory Approval related to any
indications in addition to the Priority Indications.


(g)     Licensee shall be responsible for, and bear the costs of, all regulatory
activities with respect to the Licensed Product in the Territory.


5.11     Materials; Limited Use.


(a)     Transfer of Materials. In order to facilitate the Development Plan,
Company shall, to the extent allowed by Applicable Law, provide to Licensee, its
permitted Affiliates or sublicensees, certain Materials owned by Company or its
Affiliates that are necessary or reasonably useful for Licensee to perform its
obligations under the Development Plan or this Agreement (“Transferred
Materials”).


        





--------------------------------------------------------------------------------





(b)     Limited Use. Licensee shall use the Transferred Materials solely for the
activities provided for in this Agreement (including the Development Plan).
Except as necessary or reasonably useful to carry out the activities described
in this Agreement and the Development Plan, Licensee, or any of its permitted
Affiliates or sublicensees shall not, without the express prior written consent
of Company, (i) cause or permit the transfer of any Transferred Materials or any
Materials derived therefrom to any Third Party, or (ii) attempt to reverse
engineer, reconstruct, synthesize or otherwise modify or copy any Transferred
Materials.


(c)     Experimental Material. The Parties acknowledge that the Transferred
Materials are experimental in nature and may have unknown characteristics and
therefore agree to use prudence and reasonable care in the use, handling,
storage, transportation and disposition and containment of the Transferred
Materials.


(d)     Compliance with Laws. Each of the Parties shall use the Transferred
Materials in compliance with Applicable Law.


ARTICLE 6


COMMERCIALIZATION


6.1     Commercialization of Licensed Products. Licensee shall have sole
responsibility for Commercialization of Licensed Products in the Field in the
Territory, subject to Section 3.1. Licensee shall have the sole discretion with
respect to the Commercialization, Commercialization strategies, and pricing of
the Licensed Products in the Field in the Territory. Notwithstanding the
foregoing, Company shall, at Licensee’s cost and expense, reasonably cooperate
with Licensee by providing all data Controlled by Company or its Affiliates
during the Term to the extent necessary or reasonably useful for (a) the
Commercialization of the Licensed Product in the Field in the Territory and (b)
obtaining and maintaining of any Marketing Approvals of the Licensed Product in
the Field in the Territory. Notwithstanding the foregoing, Company shall (i) for
the [***] months following the initiation of the Commercialization of the
Licensed Product, provide a reasonable amount of hours of such assistance to
Licensee pursuant to this Section 6.1 free of charge (for clarity, such amount
shall be uncapped for so long as it is reasonable); (ii) thereafter, provide up
to [***] total hours of employee and/or fulltime contractor time per month
pursuant to this Section 6.1 free of charge. For clarity, Licensee shall not be
responsible for any costs or expenses incurred by Company, its Affiliates or
their respective employees or contractors for the normal activities performed by
Company’s employees and contractors at the JSC level, routine communications or
activities regarding the Development and Commercialization in the Territory,
communications with or between Licensee’s and/or Company’s executive officers
(including CEO, CFO, COO, CFO, CBO, CMO) and the like, including discussing,
updating, and reviewing the Development Plan and Commercialization Plan.


6.2     Commercialization Plan. Commercialization of the Licensed Product under
this Agreement shall be governed by a written Commercialization plan that
describes the anticipated Commercialization activities to be performed with
respect to Licensed Product in the Territory by Licensee, its Affiliates, or it
permitted sublicensees, as well as projected timelines and lineitem quarterly
budgets for such activities (the “Commercialization Plan”). Each
Commercialization





--------------------------------------------------------------------------------





Plan shall address, in reasonable detail, call plans for detailing of Licensed
Product, sales force training, sample distribution strategies and quantities,
product positioning and communication strategy, and advertising. Licensee shall
prepare and present to the JSC for review the initial Commercialization Plan no
later than [***] months prior to the first anticipated Marketing Approval in the
Territory; provided, however, that for clarity, the JSC shall not have the right
to approve the Commercialization Plan. As often as Licensee deems appropriate,
Licensee shall, update or amend the then-current Commercialization Plan;
provided, however, that Licensee shall submit to the JSC an updated or amended
Commercialization Plan on at least a semi-annual basis. Once presented to the
JSC, such updated or amended Commercialization Plan shall become effective
immediately and supersede the then-current Commercialization Plan immediately
prior to such presentation. Licensee shall use Commercially Reasonable Efforts
to perform the tasks and obligations set forth in the Commercialization Plan in
accordance with the projected timelines set forth therein and in accordance with
the terms and conditions of this Agreement. At Licensee’s request, Company shall
provide additional Commercialization support for the Commercialization of the
Licensed Product in the Territory, including, but not limited to, training,
travel for training, global market research, global launch readiness, and other
related Commercialization activities; provided, however, that Licensee shall
reimburse Company for any reasonable costs and expenses incurred thereof. In the
event of any inconsistency between the Commercialization Plan and this
Agreement, the terms of this Agreement shall prevail.


6.3 Commercial Diligence.


(a)     Licensee shall use Commercially Reasonable Efforts, either by itself or
through permitted Affiliates or sublicensees, to market, promote and
Commercialize Licensed Products in the Field in the Territory, subject to any
Regulatory Approvals that may be necessary in particular countries prior to
conducting certain Commercialization activities.


(b)     Licensee shall use Commercially Reasonable Efforts to (i) Commercialize
the Licensed Product in the Territory to maximize the commercial return; and
(ii) allocate reasonably sufficient resources for conducting necessary
Commercialization activities, including, but not limited to, fielding, training
(including any reasonably necessary medical education) and supervising a sales
force (including an appropriate management structure), in each case consistent
with the Commercialization Plan. For the first [***] Priority Indications of the
Licensed Product that Licensee (or such Affiliates or permitted sublicensee)
obtains Regulatory Approvals for:


(i)     The Licensed Product, on an indication-by-indication and regionby-
region basis, [***] following commercial launch of the Licensed Product for an
indication in a region in the Territory for a period of [***] years after
Licensee (or such Affiliates or permitted sublicensee) obtains the Marketing
Approval for the Licensed Product for such indication in such region (the
“[***]Period”); provided that if Licensee (or such Affiliate or sublicensee)
obtains the Marketing Approval for the Licensed Product for a later indication
within [***] years following the Marketing Approval for the Licensed Product for
an earlier indication, the [***] Period for the Licensed Product for the earlier
indication shall terminate automatically on the day





--------------------------------------------------------------------------------





immediately prior to the date of the Marketing Approval for the Licensed Product
for the later indication.


(ii)     On an indication-by-indication and region-by-region basis, during the
corresponding [***] Period for the Licensed Product for an indication in a
region, incentives of Licensee’s (or such Affiliate’s or permitted
sublicensee’s) sales representatives for the Licensed Product will be [***].


6.4     Commercialization Costs. Licensee shall be responsible for all costs and
expenses associated with the Commercialization of Licensed Product in the
Territory, including, but not limited to, importing, exporting, distributing,
marketing, advertising, promoting and selling the Licensed Product in the
Territory.


6.5     Commercialization Reporting. Licensee shall keep the JSC and Company
regularly informed about all of Licensee’s efforts to Commercialize the Licensed
Products, including progress towards meeting the goals and milestones in the
Commercialization Plan, significant Developments in the Commercialization of the
Licensed Products, any reasons for any deviations or variances (either in time
or in sales or other numerical figures) in meeting sales projections, milestones
or timelines in the Commercialization Plan, and any proposed changes in its
marketing strategies. Such disclosures shall be made in a written report
provided to the JSC and Company at least once every [***] months for as long as
Licensed Products are being sold in the Territory.


6.6     Cross-Territory Sales. Neither Party shall Commercialize or authorize
the Commercialization of any Licensed Product in the other Party’s territory.
Neither Party shall, itself or through other Persons, directly solicit,
advertise, sell, distribute, ship, consign, or otherwise transfer any Licensed
Product outside such Party’s territory. Without limiting the generality of the
foregoing, neither Party shall sell any Licensed Product to a purchaser if such
Party knows, or has reasons to believe, that such purchaser intends to export
such Licensed Product from such Party’s territory for sale outside such Party’s
territory. Each Party shall use Commercially Reasonable Efforts to ensure that
its Affiliates, sublicensees, distributors, and wholesalers comply with all of
the foregoing obligations.


6.7     Right of First Negotiation for Co-Commercialization. In the event that
after the Effective Date and during the Term that Company is acquired by an
Acquirer, Licensee shall provide a copy of the Drug Approval Application in the
PRC to Acquirer within [***] calendar days of the later of (a) Licensee’s
receipt of Company’s written notice of the closing of such acquisition or (b)
the date that Licensee files such Drug Approval Application. Within [***]
calendar days after its receipt of such Drug Approval Application, Acquirer may
provide written notice to Licensee of Acquirer’s interest in negotiating a
license to co-Commercialize the Licensed Product in the Field in the Territory.
Only if Acquirer provides notice to Licensee during such [***]-day period and
Acquirer and Licensee are able to negotiate and reach a definitive agreement
with respect to the co-Commercialization of the Licensed Product in the
Territory within [***] calendar days from the date of such notice from Acquirer,
shall Acquirer have the co-





--------------------------------------------------------------------------------





Commercialization rights with respect to the Licensed Product in the Field in
the Territory during the Term in accordance with such agreement.


ARTICLE 7


MANUFACTURING


7.1     Non-Commercial Supply of Licensed Product.


(a)     Subject to the terms of this Article 7, the Non-Commercial Supply
Agreement and Non-Commercial Quality Agreement, Company shall, itself or through
one or more Third Party contract manufacturers, supply all quantities of the
Licensed Product as required (i) for Clinical Trials in the Territory at the
Transfer Price or (ii) for quality inspection by Regulatory Authorities in the
Territory at no cost to Licensee. Such quantities of the Licensed Product and
the schedule of such supply shall be confirmed by the JSC and consistent with
the Development Plan. Licensed Products for any patient assistance program in
the Territory shall be supplied at no cost to Licensee in a manner and amount to
be determined and approved by the JSC.


(b)     Non-Commercial Supply Agreement. Customary terms of forecasting and
ordering procedures, Licensed Product specifications, and other operational
matters relating to the supply of Licensed Product under Section 7.1(a) shall be
set forth in a non-commercial supply agreement to be mutually agreed upon by the
Parties consistent with this ArticleARTICLE 7 no later than [***] calendar days
after the Effective Date (the “Non- Commercial Supply Agreement”). In connection
with such Non-Commercial Supply Agreement, the Parties shall enter into a
quality agreement governing the agreed upon specifications and other technical
aspects of the Licensed Product and including all regulatory requirements for
the Licensed Products for the Development of the Licensed Products in the
Territory (the “Non-Commercial Quality Agreement”).


7.2     Commercial Supply Agreement. Within [***] following the Effective Date,
the Parties shall negotiate in good faith and enter into a commercial supply
agreement (the “Commercial Supply Agreement”) under which Company shall supply,
itself or through one or more Third Party contract manufacturers, Licensed
Products to Licensee for sale in the Field in the Territory consistent with this
ArticleARTICLE 7. Subject to Section 7.3, Company shall supply Licensed Product
in the final ready-to-use form or in vial form for final-packaging in the
Territory at Transfer Price in accordance with the terms and conditions of the
Commercial Supply Agreement. The Commercial Supply Agreement shall include
customary forecasting and supply terms that Licensee shall provide Company with
forecasts based on historical and future demands in the Territory on a quarterly
basis. In connection with such Commercial Supply Agreement, the Parties shall
enter into a quality agreement governing the agreed upon specifications and
other technical aspects of the Licensed Product and including all regulatory
requirements for the Licensed Products for the Commercialization of the Licensed
Products in the Territory (the “Commercial Quality Agreement”). Notwithstanding
anything to the contrary herein, the Parties may mutually agree to enter into
one (1) supply agreement to govern all matters to be addressed in the
Non-Commercial Supply Agreement and the Commercial Supply Agreement and one (1)
quality agreement to govern all matters to be addressed in the Non-Commercial
Quality Agreement and the Commercial Quality Agreement.





























--------------------------------------------------------------------------------





7.3     Commercial Supply Price Adjustment. If the Transfer Price for the
Licensed Product for commercial sale exceeds (a) $[***] per gram after [***],
(b) $[***] per gram after [***], (c) $[***] per gram after [***], or (d) $[***]
per gram after [***] (each, the “Supply Price Cap”), then Licensee shall be
entitled to deduct the excess from any royalty payments owed during the Term on
sales of any Licensed Product on a Dollar-for-Dollar basis for so long as
necessary to recoup the amounts Licensee paid to Company for Licensed Product at
a Transfer Price that exceeded any applicable Supply Price Cap; provided,
however, in no event shall Company be required to reimburse any amounts paid by
Licensee to Company due to such excess.


7.4     Supply Shortage. In the event of a shortage of supply of the Licensed
Product, whether due to a force majeure event or otherwise, Company shall
allocate supplies of Licensed Product to Licensee for its Development and
Commercialization efforts on a pro rata basis based off of Licensee’s remaining
binding forecast under the Non-Commercial Supply Agreement and Commercial Supply
Agreement and actual demand at the time of such supply; provided that in the
event of a shortage of clinical supply of the Licensed Product to Licensee,
Company shall (a) use Commercially Reasonable Efforts, to the extent reasonably
practical, to convert any Licensed Products manufactured by Company or on
Company’s behalf for Commercialization by any party to the Licensed Products
that can be used by Licensee for Development in the Territory and (b) supply
such converted Licensed Products to Licensee in accordance with the Non-
Commercial Supply Agreement. For clarity, in the event that Company determines
that supply of the Licensed Product to Licensee for Commercialization based off
of the remaining binding forecast and actual demand constitutes [***] percent
([***]%) of all Licensed Product manufactured by Company or on Company’s behalf,
Licensee shall be allocated [***] percent ([***]%) of all Licensed Product
during such shortage, subject to reasonable adjustment from time to time due to
changes in forecast and actual demand.


7.5     Manufacture by Licensee. Licensee shall not be permitted to manufacture
Licensed Product inside or outside of the Territory without the written consent
of Company. During the Term, upon Licensee’s request, Company shall (a) discuss
with Licensee in good faith and (b) have the discretion to determine whether to
transfer the manufacture capabilities of the Licensed Product in the Territory
by (i) designating a Company Affiliate or a contract manufacturing organization
(a “CMO”) to manufacture the Licensed Product in the Territory, (ii)
transferring to such Affiliate or CMO the Information Controlled by Company or
its Affiliates to the extent necessary or reasonably useful for the manufacture
of Licensed Product in the Territory, (iii) permitting such Affiliate or CMO to
deliver Licensed Product so manufactured by the CMO directly to Licensee, its
Affiliates or permitted sublicensees; provided, however, Company shall have no
obligation to transfer the manufacture capabilities of the Licensed Product in
the Territory to Licensee.


ARTICLE 8


FINANCIAL PROVISIONS


8.1     Upfront Payment. Within thirty (30) Business Days after the Effective
Date, Licensee shall pay to Company a one-time upfront payment of sixty-five
million Dollars ($65,000,000). Such payment shall be non-refundable and shall
not be creditable against any other





--------------------------------------------------------------------------------





other amount due to Company pursuant to this Agreement. In the event that such
payment is not made in accordance with this Section 8.1, Company shall have the
right to immediately terminate this Agreement upon written notice.
Notwithstanding the foregoing, in the event that (a) the FDA does not approve
the Licensed Product for the mTNBC (3rd line) indication within [***] months, or
such later date in the event that the FDA extends its review period, following
Company’s resubmission of the BLA for the Licensed Product, (b) the NMPA does
not approve the Licensed Product for the mTNBC (3rd line) indication prior to
[***], and (c) Company does not file for Regulatory Approval from the FDA for
the Licensed Product for the UC indication prior to [***], then Company shall
issue to Licensee a credit in the amount of [***] Dollars ($[***]) which may be
netted against certain Development milestone payments otherwise payable to
Company as follows: (i) [***] Dollars ($[***]) for any ER+ HER2- mBC Development
milestone, (ii) [***] Dollars ($[***]) for any UC Development milestone, (iii)
[***] Dollars ($[***]) for any mTNBC Development milestone, and (iv) [***]
Dollars ($[***]) for the Fourth Indication Milestone.


8.2     Development Milestone Payments. Licensee shall pay to Company the
onetime milestone payments set forth in the table below within [***] Business
Days upon and only after the first achievement of the listed milestone events
with respect to the first Licensed Product to achieve such milestone. Licensee
shall notify Company within [***] Business Days after the occurrence of each
milestone event under this Section 8.2.


Milestone
Amount (USD)
FDA approval for the Licensed Product in an mTNBC indication for patients who
have received at least two prior anti-cancer therapies in the metastatic setting
(the “$60M mTNBC Milestone”)
$60M
The first Marketing Approval in the PRC for the Licensed Product in an mTNBC
indication for patients who have received at least two (2) prior anti-cancer
therapies in the metastatic setting
$[***]
The first Marketing Approval in the PRC for the Licensed Product in an mTNBC
indication for patients who have received at least one (1) prior anti-cancer
therapy in the metastatic setting
$[***]
The first Marketing Approval in the PRC for the Licensed Product in an ER+ HER2-
mBC indication for patients who have received two (2) prior chemotherapies in
the metastatic setting
$[***]
The first Marketing Approval in the PRC for the Licensed Product in an ER+ HER2-
mBC indication for patients who have not received prior chemotherapy in the
metastatic setting
$[***]
The first Marketing Approval in the PRC for the Licensed Product in a UC
indication
$[***]
The first Marketing Approval in the PRC for the Licensed Product in one of the
following indications: [***] (the “Fourth Indication Milestone”)
$[***]








--------------------------------------------------------------------------------





The first Marketing Approval in the PRC for the Licensed Product in an
indication for any cancer not covered in any of the above milestones for up to
four (4) additional cancers
$[***]
The first patient is recruited by Licensee in the PRC that is a part of a Global
Study to register the Licensed Product in a for a [***] indication
$[***]



Notwithstanding the foregoing, Company shall issue to Licensee a refund of the
$60M mTNBC Milestone in the amounts and upon occurrence of the events set forth
below within [***] Business Days of occurrence of such events:


(a)     [***] Dollars ($[***]) in the event that (i) the FDA revokes its
approval for the mTNBC indication within [***] months of issuing its approval,
and (ii) (A) Company’s ASCENT trial fails to achieve its overall survival (“OS”)
endpoint and progression-free survival (“PFS”) endpoint and (B) a prospectively
defined high TROP-2 subgroup (with a score of 3 or 4) trial fails to achieve its
OS endpoint and its PFS endpoint;


(b)     [***] Dollars ($[***]) in the event that either (i) the FDA revokes its
approval for the mTNBC indication within [***] months of issuing its approval or
(ii) (A) Company’s ASCENT trial fails to achieve its OS endpoint and PFS
endpoint and (B) a prospectively defined high TROP-2 subgroup (with a score of 3
or 4) trial fails to achieve its OS endpoint and its PFS endpoint; or


(c)     [***] Dollars ($[***]) in the event that the FDA revokes its approval
for the mTNBC indication during the period commencing any time after [***]
months after the FDA issued its approval and ending [***] months after the FDA
issued its approval.


8.3     Sales Milestones. During the Standard Royalty Term, Licensee shall pay
to Company each of the one-time milestone payments set forth below within [***]
Business Days upon and only after Net Sales of all Licensed Products in the
Territory first exceed the indicated Dollar value in a Calendar Year; and during
the Additional Royalty Term, to the extent any such milestones have not been
achieved during the Standard Royalty Term, Licensee shall pay to Company [***]
percent ([***]%) of each corresponding one-time milestone payments set forth
below within [***]([***]) Business Days upon and only after Net Sales of all
Licensed Products in the Territory first exceed the indicated Dollar value in a
Calendar Year. Licensee shall promptly notify Company of the occurrence of the
first achievement of each such sales level.


Annual Net Sales in the Territory
Milestone Payment
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]








--------------------------------------------------------------------------------





$[***]
$[***]
$[***]
$[***]
$[***]
$[***]



8.4     Non-creditable Payments. All milestone payments made to Company pursuant
to Sections 8.2 and 8.3 shall be non-refundable and shall not be creditable
against any other amount due to Company pursuant to this Agreement. For clarity,
each milestone payment under Sections 8.2 and 8.3 shall be only paid once by
Licensee, upon the first achievement of such event.


8.5     Royalty Payments.


(a)     Royalty Rates. Subject to Sections 7.3 and 8.5(b), during the Standard
Royalty Term, Licensee shall pay to Company a royalty based upon a percentage of
Net Sales as follows:


(i)     14% of the portion of annual Net Sales up to $[***];


(ii)     [***]% of the portion of annual Net Sales more than $[***] but less
than or equal to $[***];


(iii)     [***]% of the portion of annual Net Sales more than $[***] but less
than or equal to $[***]; and


(iv)     20% of the portion of annual Net Sales more than $[***]. Subject to
Sections 7.3 and 8.5(b), during the Additional Royalty Term, Licensee shall pay
to Company a royalty based on a percentage of Net Sales equal to [***] percent
([***]%) of applicable royalties that Licensee would need to pay to Company if
the corresponding Net Sales occurred during the Standard Royalty Term.


For clarity, for the royalties payments in each Calendar Quarter, the above
tiered royalties are calculated such that the higher tiered royalties are only
paid after the Net Sales in such Calendar Year exceed the top threshold of the
previous tier.


(b)     Royalty Adjustments.


(i)     Competing ADC Product Entry. In the event that (i) one (1) or more
Competing ADC Products comes to the market in a region or country in the
Territory (other than by Licensee, its Affiliate, any permitted sublicensee, or
any Person in a chain of distribution with any of the foregoing) and (ii) after
the entry of such one (1) or more Competing ADC Products in such region or
country, in any given Calendar Quarter of any given year, the Licensed Product’s
market share for all TROP-2 antibody-drug conjugates for the applicable
indication in such region or country during the one (1)-year period ending on
the last day of such Calendar Quarter of such year decreases by [***] percent
([***]%) from the Licensed Product’s market share for all TROP-





--------------------------------------------------------------------------------





2 antibody-drug conjugates for the applicable indication in such region or
country during the one (1)-year period ending on the last day preceding the
entry of such one (1) or more Competing ADC Products, the royalty due above
shall be reduced to [***] percent ([***]%) of Gross Profit, including the
royalties incurred during such Calendar Quarter of such year; provided, however,
that in the event that the Competing ADC Product later leaves the market in such
region or country, such reduction shall cease and the original royalty shall be
reinstated.


(ii)     Notwithstanding the foregoing, during any Calendar Quarter in the
Royalty Term for a Licensed Product in a particular region or country in the
Territory, the operation of Section 8.5(b)(i) shall not reduce the final
royalties to less than [***] percent ([***]%) of the royalties that would have
applied prior to any reduction, in each case, in such region or country during
such Calendar Quarter.


ARTICLE 9


PAYMENTS; PAYMENT REPORTS; AUDITS


9.1     Timing of Payment. Within [***] Business Days after the end of each
Calendar Quarter, commencing with the Calendar Quarter during which the First
Commercial Sale of a Licensed Product is made anywhere in the Territory,
Licensee shall provide Company with a report that contains the following
information for the applicable Calendar Quarter, on a region-by-region basis:
(a) the amount of Net Sales of such Licensed Product, (b) a calculation of the
royalty payment due on such Net Sales, including any royalty reduction made in
accordance with Section 8.5(b) and commercial supply price adjustment in
accordance with Section 7.3, and (c) the exchange rate used for converting any
Net Sales recorded in a currency other than Dollars. Promptly following the
delivery of the applicable quarterly report, Company shall invoice Licensee for
the royalties due to Company with respect to Net Sales by Licensee, its
Affiliates and their respective sublicensees for such Calendar Quarter, and
Licensee shall pay such amounts to Company in Dollars within [***] Business Days
following Licensee’s receipt of such invoice; provided that, if a government or
regulatory action (or inaction) prevents Licensee from making such payment to
Company within such [***]-Business Day period, then Licensee shall have up to
[***] Business Days following its receipt of such invoice from Company to remit
such payment to Company.


9.2     Sublicenses. In the event Licensee grants licenses or sublicenses to
others to sell Licensed Products, such licenses or sublicenses shall include an
obligation for the sublicensee to account for and report its sales of Licensed
Products on the same basis as if such sales were sales by Licensee, and Licensee
shall pay to Company, with respect to such sales, such royalties as if such
sales of the sublicensee were sales of Licensee.


9.3     Mode of Payment. All payments to Company hereunder shall be made by
deposit of Dollars by wire transfer in immediately available funds in the
requisite amount to such bank account as Company may from time to time designate
by notice to Licensee.


    





--------------------------------------------------------------------------------





9.4     Payment Reports and Records Retention. Prior to or simultaneously with
each payment of royalty payment due under Section 9.1, Licensee shall deliver to
Company a written report that shall contain at a minimum for the applicable
Calendar Quarter:


(a)     the number of units of each Licensed Product sold by Licensee or its
Affiliates or sublicensees (on a region-by-region basis);


(b)     the Net Sales of each Licensed Product (on a region-by-region basis);


(c)     a calculation of the amount of royalty payment due on sales during such
Calendar Quarter, and calculations showing how such royalties were determined,
including the royalty rate(s) applied to calculate the royalties due;


(d)     the amount of taxes, if any, withheld to comply with any Applicable Law;


(e)     the exchange rates used in determining the payments due Company; and


(f)     any royalty offsets or other adjustments applied in calculating the
royalties due to Company, and stepwise calculations showing the royalties due to
Company for the applicable Licensed Product after any such offset or
adjustments.


For three (3) years after each sale of each Licensed Product, Licensee shall,
and shall cause its Affiliates and sublicensees to, keep complete and accurate
records of such sales in sufficient detail to confirm the accuracy of the
royalty and other payment calculations hereunder.


9.5     Audits.


(a)     Upon the written request of Company, and not more than [***] in each
Calendar Year (except in the event that Company has reasonable cause), Licensee
shall permit an independent certified public accounting firm selected by Company
and reasonably acceptable to Licensee, to have access to and to review, during
normal business hours and upon no less than [***] Business Days prior written
notice, the applicable records of Licensee and its Affiliates to verify the
accuracy and timeliness of the reports and payments made by Licensee under this
Agreement. Such review may cover the records for sales made in any Calendar Year
ending not more than [***] years prior to the date of such request. The
accounting firm shall disclose to Company only whether the royalty reports are
correct or incorrect and the specific details concerning any discrepancies.


(b)     If such accounting firm concludes that any payments were late or
additional amounts were owed during such period, Licensee shall pay the late
payments and/or additional amounts, with interest from the date originally due
as set forth in Section 9.6, within [***] Business Days after the date Company
delivers to Licensee a notice referencing the accounting firm’s written report
and requesting such payment. If the amount of the underpayment is greater than
[***] percent ([***]%) of the total amount actually owed for the period audited,
then Licensee shall reimburse Company for all costs related to such audit;
otherwise, Company shall pay all costs of the audit. In the event of
overpayment, any amount of such overpayment shall be fully creditable against
amounts payable for the immediately succeeding Calendar Quarter(s); provided,





--------------------------------------------------------------------------------





however, that in no event shall Company be required to reimburse Licensee for
any such overpaid amounts out-of-pocket.


(c)     Licensee shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the sublicensee to make reports to Licensee, to
keep and maintain records of sales made pursuant to such distribution agreement
or sublicense and to grant access to such records by Company’s independent
accountant to the same extent required by Licensee under this Agreement.


(d)     Company shall (i) treat all information that it receives under this
Section 9.5 or under any sublicense agreement of Licensee in accordance with the
confidentiality provisions of Article 11 and (ii) cause its accounting firm to
enter into a reasonably acceptable confidentiality agreement with Licensee
obligating such firm to retain all such financial information in confidence
pursuant to such confidentiality agreement, in each case except to the extent
necessary for Company to enforce its rights under this Agreement.


9.6     Interest. If Licensee fails to make any payment due to Company under
this Agreement, then interest shall accrue on all unpaid amounts on a daily
basis from the date such payment was due at an annual rate of [***] percentage
points above the then-applicable prime rate published by the Wall Street Journal
(or, if not available therein, as quoted in a reputable source reasonably
acceptable to both Parties), on the first day of such Calendar Quarter, or at
the maximum rate permitted by Applicable Law, whichever is the lower. The
imposition and payment of any interest shall not constitute a waiver of
Company’s rights with respect to any payment default by Licensee.


9.7     Taxes.


(a)     Tax Responsibilities. To the extent (i) any payment under this Agreement
is triggered due to the activities of Licensee’s Affiliate or sublicensee
incorporated or established in the PRC and Applicable Law in the PRC requires
the deduction or withholdings of income taxes in relation to such payment if it
were to be made from such Licensee’s Affiliate or sublicensee to Company, and
(ii) Licensee receives a payment from such Licensee’s Affiliate or sublicensee
in relation to such activities and such payment is reduced due to deduction or
withholding of income taxes required by Applicable Law to be made on such
payment, then (A) Licensee shall have the right to deduct an amount that equals
to such deducted or withheld income taxes from the payment due to Company under
this Agreement, and (B) Licensee shall pay the remainder of the payment after
such deductions or withholdings to Company, and (C) Licensee shall use
Commercially Reasonable Efforts to obtain any credit or refund available to
avoid or minimize such income tax deductions or withholdings; provided that (1)
if Licensee obtains a credit or refund for such deductions or withholdings,
Licensee shall pay to Company such obtained credit or refund, and (2) Licensee
shall not be obligated to pay Company any portion of such deductions or
withholdings that Licensee is unable to obtains a credit or refund for.


(b)     VAT. All payments are stated exclusive of VAT and VAT-related
miscellaneous tax. Accordingly, if any VAT or VAT related miscellaneous tax is
chargeable on the recipient of any payment, Licensee shall pay an additional
amount equal to such VAT and, as





--------------------------------------------------------------------------------





appropriate, VAT related miscellaneous tax at the applicable rate in respect of
such payment, on the due date of the payment to which such VAT and, as
appropriate, VAT related miscellaneous tax relates. If VAT or VAT related
miscellaneous tax is required to be withheld or deducted from any payment,
Licensee shall inform Company in writing at least [***] calendar days prior to
the invoice being required and shall increase the payment by such sum as will,
after the deduction or withholding has been made, leave Company with the same
amount as it would have been entitled to receive in the absence of any such
requirement to make a deduction or withholding.


ARTICLE 10


INVENTIONS AND PATENTS


10.1     Ownership of Inventions. Each Party shall own all Inventions generated
solely by it and its Affiliates and their respective employees, agents and
independent contractors in the course of conducting such Party’s activities
under this Agreement (collectively, “Sole Inventions”). All Inventions that are
generated jointly by employees, Affiliates, agents, or independent contractors
of each Party in the course of performing activities under this Agreement
(collectively, “Joint Inventions”) shall be owned jointly by the Parties in
accordance with joint ownership interests of co-inventors under the U.S. patent
laws (that is, each Party shall have full rights to license, assign and exploit
such Joint Inventions (and any Patents arising therefrom) anywhere in the world,
without any requirement of gaining the consent of, or accounting to, the other
Party), subject to the licenses granted herein and subject to any other
intellectual property held by such other Party. Inventorship shall be determined
in accordance with the U.S. patent laws. Notwithstanding the foregoing, any and
all changes, discoveries, improvements, developments, enhancements or
modifications (“Improvements”) to the Licensed Product, Company Patents or
Company Know-How developed by Licensee in the course of the Development, make,
use or sale of the Licensed Product shall be owned by Company; provided,
however, that any such Improvements are hereby incorporated into the license
grant under Section 2.1 during the Term without any additional consideration
owed by Licensee. Licensee hereby transfers and assigns (and shall cause its,
its Affiliates’ and its sublicensees’ employees, agents, contractors,
subcontractors, and representatives to transfer and assign) to Company all
right, title and interest that Licensee may have in and to any Improvements and
all intellectual property rights related thereto. Licensee shall sign and
deliver any and all documents reasonably required by Company to implement such
assignment and transfer to Company of such and take such other actions as may be
necessary or reasonably requested by Company to document the aforesaid
assignment and transfer of the Improvements to Company, or to enable Company to
secure, register, maintain, enforce or otherwise fully protect its rights in and
to the Improvements and all intellectual property rights related thereto. If
Company is unable because of Licensee’s unavailability, refusal, dissolution or
for any other reason to secure a signature by or on behalf of Licensee to apply
for or to pursue any application, registration, filing or other instrument for
intellectual property rights covering the Improvements, then Licensee hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Licensee’s agent and attorney in fact, to act for and on Licensee’s
behalf and stead to execute and file any such application, registration, filing
or other instrument, and to do all other lawfully permitted acts to further the
prosecution and issuance of such intellectual property rights, with the same
legal force and effect as if executed by Licensee.


    





--------------------------------------------------------------------------------





10.2     Disclosure of Inventions. Each Party shall promptly disclose to the
other all Sole Inventions, Joint Inventions and (in the case of Licensee)
Improvements, including all invention disclosures or other similar documents
submitted to such Party by its, or its Affiliates’, employees, agents or
independent contractors describing such Sole Inventions, Joint Inventions or
Improvement. Such Party shall also respond promptly to reasonable requests from
the other Party for more Information relating to such Inventions.


10.3     Key Patents. During the Term, Company shall prosecute and maintain the
Key Patents licensed to Licensee pursuant to Section 2.1.


10.4     Prosecution of Patents.


(a)     Company Patents. Except as otherwise provided in this Section 10.4(a),
as between the Parties, Company shall have the sole right and authority to
prepare, file, prosecute (including any oppositions, interferences, reissue
proceedings, reexaminations and post-grant proceedings) and maintain the Company
Patents in any jurisdiction in the Territory. Company shall provide Licensee
with a reasonable opportunity to review and comment on such filing and
prosecution efforts regarding such Company Patents in the Territory, to the
extent relevant to the Licensed Product, reasonably prior to any submissions
with applicable patent authorities. To the extent relevant to the Licensed
Product, Company shall provide Licensee with a copy of material communications
from any patent authority in the Territory regarding such Company Patents, and
shall provide drafts of any material filings or material responses to be made to
such patent authorities a reasonable amount of time in advance of submitting
such filings or responses so that Licensee may have an opportunity to review and
comment thereon. If Company determines in its sole discretion to abandon, cease
prosecution or not maintain any Company Patent anywhere in the Territory, then
Company shall provide Licensee written notice of such determination at least
[***] calendar days before any deadline for taking action to avoid abandonment
(or other loss of rights) and shall provide Licensee with the opportunity to
prepare, file, prosecute and maintain such Company Patent in the Territory on
behalf of Company and in Company’s name. Licensee’s rights under this Section
10.4(a) with respect to any Company Patent licensed to Company by a Third Party
shall be subject to the rights of such Third Party to file, prosecute, and/or
maintain such Company Patent in the Territory. Licensee shall reimburse Company
for all internal and out-of-pocket costs (including external patent attorney
fees) incurred by Company in the course of preparing, filing, prosecuting and
maintaining the Company Patents, on a monthly basis based on invoices submitted
by Company. If Licensee assumes responsibility for any Company Patents pursuant
to this Section 10.4(a), then all costs incurred by Licensee in the course of
preparing, filing, prosecuting and maintaining such Company Patents shall be
borne by Licensee, without reimbursement by Company.


(b)     Licensee Patents. Licensee shall have the sole right and authority to
prepare, file, prosecute (including any oppositions, interferences, reissue
proceedings reexaminations and post-grant proceedings) and maintain the Licensee
Patents. Licensee shall provide Company with a reasonable opportunity to review
and comment on such prosecution efforts regarding Licensee Patents claiming
Licensee’s Sole Inventions. Licensee shall provide Company with a copy of
material communications from any patent authority regarding such Licensee
Patents claiming Licensee’s Sole Inventions, and shall provide drafts of any
material





--------------------------------------------------------------------------------





filings or material responses to be made to such patent authorities a reasonable
amount of time in advance of submitting such filings or responses. Licensee
shall be responsible for all costs incurred by it in the course of preparing,
filing, prosecuting and maintaining the Licensee Patents, without reimbursement
by Company.


(c)     Joint Patents. With respect to any potentially patentable Joint
Invention, Licensee shall have the first right, but not the obligation, to
prepare patent applications based on such Joint Invention, to file and prosecute
(including any oppositions, interferences, reissue proceedings, reexaminations
and post-grant proceedings) such patent applications, and to maintain any
Patents issuing therefrom (any such Patent, a “Joint Patent”). Licensee shall
provide Company with a reasonable opportunity to review and comment on such
prosecution efforts regarding such Joint Patent, and Company shall provide
Licensee reasonable assistance in such efforts. Licensee shall provide Company
with a copy of all material communications from any patent authority in the
applicable jurisdictions regarding the Joint Patent being prosecuted by
Licensee, and shall provide drafts of any material filings or material responses
to be made to such patent authorities a reasonable time in advance of submitting
such filings or responses. Each Party agrees to provide the other Party with all
information necessary or desirable to enable the other Party to comply with the
duty of candor/duty of disclosure requirements of any patent authority. If
Licensee declines to file, or if Licensee subsequent to filing determines that
it is no longer interested in supporting the continued prosecution or
maintenance of a particular Joint Patent in a country or jurisdiction: (i) then
Licensee shall provide Company written notice of such determination at least
[***] calendar days before any deadline for taking action to avoid abandonment
(or other loss of rights) and shall provide Company with the opportunity to
prepare, file, prosecute and maintain such Joint Patent, at Company’s sole cost;
and (ii) Licensee shall, if requested in writing by Company, assign its
ownership interest in such Joint Patent in such country or jurisdiction to
Company for no additional consideration (except in the case of a U.S. Patent
that is tied by a terminal disclaimer to another patent right owned by the
Licensee). If such assignment is effected (or if it is not effected because of a
terminal disclaimer), any such Joint Patent shall thereafter be excluded from
the license granted by Company under Section 2.1. The prosecuting Party shall
bear its own internal costs and out-of-pocket costs (including external patent
attorney fees) incurred by such Party in respect of the filing, prosecution and
maintenance of Joint Patents.


(d)     Cooperation. Each Party shall provide the other Party with all
reasonable assistance and cooperation in the Patent prosecution efforts provided
above in this Section 10.4, including providing any necessary powers of attorney
and executing any other required documents or instruments for such prosecution.
Licensee shall consult with Company before applying for or obtaining any patent
term extension or related extension of rights, including supplementary
protection certificates and similar rights for any Company Patent or Joint
Patent. Company shall provide reasonable assistance to Licensee in connection
with obtaining any such extensions for the Company Patent or Joint Patent. To
the extent reasonably and legally required in order to obtain any such extension
in a particular country, each Party shall make available to the other a copy of
the necessary documentation to enable such other Party to use the same for the
purpose of obtaining the extension in such country.


    





--------------------------------------------------------------------------------





10.5     Infringement by Third Parties.


(a)     Notification. If there is any infringement, threatened infringement, or
alleged infringement of a Key Patent, Licensee Patent, or Joint Patent on
account of a Third Party’s manufacture, use, offer for sale, or sale of a
Licensed Product in the Field (in each case, a “Product Infringement”), then
each Party shall promptly notify the other Party in writing of any such Product
Infringement of which it becomes aware, and shall provide evidence in such
Party’s possession demonstrating such Product Infringement.


(b)     Enforcement Rights.


(i)     Key Patents and Joint Patents. Subject to Section 10.5(e) and the
remainder of this Section 10.5(b)(i), Company shall have the first right, but
not the obligation, to bring an appropriate suit or other action against any
Person allegedly engaged in any Product Infringement of the Key Patents or the
Joint Patents in the Territory (and to defend any related counterclaim). In the
event Company elects not to resolve such Product Infringement or such
possibility of Product Infringement, then Licensee shall have the right, but not
the obligation, to commence a suit or take action to enforce the applicable Key
Patents or Joint Patents with respect to such Product Infringement in the
Territory. The enforcing Party shall consider in good faith the other Party’s
comments with respect to strategy and negotiation of any action or proceeding,
and the enforcing Party shall not, without the other Party’s prior written
consent, enter into any compromise or settlement that (i) admits the invalidity
of any Patent in the Territory or elsewhere in the world, or (ii) requires
either Party to relinquish any Patent in the Territory or elsewhere in the
world. The non-enforcing Party shall, at the request of the enforcing Party,
agree to timely commence or join in any necessary litigation, and in any event
to cooperate with the enforcing Party in such litigation, all at the enforcing
Party’s expense. The non-enforcing Party shall have the right to consult with
the enforcing Party about any such litigation and to participate in and be
represented by independent counsel in such litigation at the non-enforcing
Party’s own expense. The non-enforcing Party shall provide to the enforcing
Party any such rights under this Section 10.5(b)(i) reasonable assistance in
such enforcement, at such enforcing Party’s request and expense, including
joining such action as a party plaintiff if required by Applicable Law to pursue
such action. The enforcing Party shall keep the nonenforcing Party regularly
informed of the status and progress of such enforcement efforts, and shall
reasonably consider the non-enforcing Party’s comments on any such efforts. For
the avoidance of doubt, Licensee shall have no rights under this Section
10.5(b)(i) with respect to Company Patents other than those rights expressly set
forth in this Section 10.5(b)(i) regarding Key Patents.


(ii)     Licensee Patents. Licensee shall have the sole right, but not the
obligation, to bring an appropriate suit or other action against any Person
allegedly engaged in any Product Infringement of the Licensee Patents. Company
shall provide reasonable assistance to Licensee in such enforcement, at
Licensee’s request and expense. Licensee shall keep Company regularly informed
of the status and progress of such enforcement efforts, and shall reasonably
consider Company’s comments on any such efforts. Licensee shall not, without
Company’s prior written consent, enter into any compromise or settlement that
(i) admits the invalidity of any Company Patent or Joint Patent in the Territory
or elsewhere in the world, or (ii) requires either Party to relinquish any
Company Patent or Joint Patent in the Territory or elsewhere in the world.


        





--------------------------------------------------------------------------------





(c)     Settlement. Without the prior written consent of the other Party,
neither Party shall settle any claim, suit or action that it brought under this
Section 10.5 that admits the invalidity or unenforceability of any Key Patent,
Licensee Patent, or Joint Patent, requires abandonment or limits the scope of
any Key Patent, Licensee Patent, or Joint Patent or would limit or restrict the
ability of either Party to sell Licensed Products anywhere in the Territory.


(d)     Expenses and Recoveries. A Party bringing a claim, suit or action under
Section 10.5(b)(i) or 10.5(b)(ii) against any Person engaged in Product
Infringement shall be solely responsible for any expenses incurred by such Party
as a result of such claim, suit or action. If such Party recovers monetary
damages from such Third Party in such claim, suit or action, such recovery shall
be allocated first to the reimbursement of any expenses incurred by the Parties
in such litigation, and any remaining amount shall be retained by such Party;
provided, however, that any amounts so retained by Licensee shall be included in
Net Sales.


(e)     Patents Licensed from Third Parties. Each Party’s rights under this
Section 10.5 with respect to any Key Patent, Licensee Patent, or Joint Patent
licensed to the other Party by a Third Party shall be subject to the rights of
such Third Party to enforce such Patent and/or defend against any claims that
such Patent is invalid or unenforceable.


10.6     Defense of Patents.


(a)     If any Party receives notice by counterclaim, declaratory judgment
action or otherwise, alleging the invalidity or unenforceability of any Key
Patent or Joint Patent, it shall bring such fact to the attention of the other
Party, including all relevant information related to such claim. Where such
allegation is made in an opposition, reexamination, interference or other patent
office proceeding, the provisions of Section 10.4 shall apply. Where such
allegation is made in a counterclaim to a suit or other action brought under
Section 10.5, the provisions of Section 10.5 shall apply. Where such allegation
is made in a declaratory judgment or other court action, (i) the Party who
prosecuted such Key Patent or Joint Patent pursuant to Section 10.4 shall have
the first right to defend such action at its own expense, provided that if a
Party pursuant to Section 10.5 elects to bring an infringement counterclaim, the
provisions of Section 10.5 shall thereafter apply; and (ii) Licensee shall have
the sole right, but no obligation, to defend such Licensee Patent. If the Party
with the first right to defend a Key Patent or Joint Patent elects not to defend
such action, it shall so notify the other Party in writing, and the other Party
shall have the right to defend such action, at the other Party’s own expense.
For any such action involving a Key Patent or Joint Patent, the non-defending
Party shall provide to the defending Party all reasonable assistance in such
defense, at the defending Party’s request and expense; and the defending Party
shall keep the other Party regularly informed of the status and progress of such
efforts, and shall reasonably consider the other Party’s comments on any such
efforts. For the avoidance of doubt, Licensee shall have no rights under this
Section 10.6 with respect to Company Patents other than those rights expressly
set forth in this Section 10.6 regarding Key Patents.


(b)     Without the prior written consent of the other Party, neither Party
shall enter into any settlement of any claim, suit or action that it defended
under this Section 10.6 that admits the invalidity or unenforceability of any
Key Patent or Joint Patent, requires abandonment or limits





--------------------------------------------------------------------------------





the scope of any Key Patent or Joint Patent or would limit or restrict the
ability of either Party to sell Licensed Products anywhere in the Territory.


10.7     Infringement of Third Party Rights. If, during the Term, either Party
receives any notice, claim or proceedings from any Third Party alleging
infringement of that Third Party’s intellectual property in the Territory by
reason of either Party’s activities in relation to the definitive Agreement,
either Party receiving such notice shall promptly notify the other Party of such
notice, claim or proceeding and Licensee shall have the first right, but not the
obligation, to resolve such infringement or such possibility, including entering
into a Third Party License with such Third Party in its sole discretion. In the
event that Licensee elects not to resolve such infringement or such possibility
of infringement, then (a) Company shall, at Licensee’s cost and expense, resolve
such infringement or such possibility, (b) Company shall consider in good faith
Licensee’s comments with respect to strategy and negotiation of any action or
proceeding, and (c) Company shall not, without Licensee’s prior written consent,
enter into any compromise or settlement that (i) admits the invalidity of any
Company Patent or Joint Patent in the Territory or elsewhere in the world, or
(ii) requires Licensee or Company to relinquish any Company Patent or Joint
Patent in the Territory or elsewhere in the world. Licensee shall, at the
request of Company, agree to timely commence or join in any necessary
litigation, and in any event to cooperate with Company in such litigation.
Licensee shall have the right to consult with Company about any such litigation
and to participate in and be represented by independent counsel in such
litigation at Licensee’s own expense.


10.8     Patent Marking. Licensee shall, and shall require its Affiliates and
sublicensees, to, mark Licensed Products sold by it hereunder (in a reasonable
manner consistent with industry custom and practice) with appropriate patent
numbers or indicia to the extent permitted by Applicable Law, in those countries
in which such markings or such notices impact recoveries of damages or equitable
remedies available with respect to infringements of Patents.


10.9     Personnel Obligations. Prior to beginning work under this Agreement
relating to any research, Development or Commercialization of a Licensed
Product, each employee, agent or independent contractor of Licensee or Company
or of either Party’s respective Affiliates shall be bound by non-disclosure and
invention assignment obligations that are consistent with the obligations of
Licensee or Company, as appropriate, in this Article 10, including without
limitation: (a) promptly reporting any Invention, discovery, process or other
intellectual property right; (b) assigning to Licensee or Company, as
appropriate, all of his or her right, title and interest in and to any
Invention, discovery, process or other intellectual property right; (c)
cooperating in the preparation, filing, prosecution, maintenance and enforcement
of any Patent; (d) performing all acts and signing, executing, acknowledging and
delivering any and all documents required for effecting the obligations and
purposes of this Agreement; and (e) abiding by the obligations of
confidentiality and non-use set forth in Article 11. It is understood and agreed
that such non-disclosure and invention assignment agreement need not reference
or be specific to this Agreement.


10.10     Trademarks. Licensee shall be responsible for the selection,
searching, clearance, filing, registration, maintenance and defense of the
trademarks used to identify the Licensed Products, and all trademarks, logos,
taglines, trade dress, domain names and/or indicia of origin





--------------------------------------------------------------------------------





for use in connection with the sale or marketing of Licensed Products in the
Field in the Territory (the “Marks”), as well as all expenses associated
therewith. Notwithstanding the foregoing, in order to further the Development of
a consistent worldwide brand for the Licensed Product, Licensee agrees to
consult with Company on the selection of Marks and to use good faith efforts to
implement suggestions made by Company in furtherance of such worldwide brand.
All uses of the Marks shall be reviewed by the JSC (or a subcommittee thereof)
and shall comply with all Applicable Law (including, without limitation, those
laws and regulations particularly applying to the proper use and designation of
trademarks in the applicable countries). Neither Party shall, without the other
Party’s prior written consent, use any trademarks or house marks of the other
Party (including the other Party’s corporate name), or marks confusingly similar
thereto, in connection with such Party’s marketing or promotion of Licensed
Products under this Agreement, except to the extent required to comply with
Applicable Laws or by any Regulatory Authority, in which case, such Party’s use
of the other Party’s trademarks or house marks shall be at no cost to such
Party.


ARTICLE 11


CONFIDENTIALITY; SOLICITATION BY COMPANY


11.1     Confidentiality Obligations. All Information disclosed by one Party to
the other Party pursuant to this Agreement shall be the “Confidential
Information” of the disclosing Party for all purposes hereunder. Each Party
agrees that, for the Term and for [***] ([***]) years thereafter, such Party
shall, and shall ensure that its officers, directors, employees and agents
shall, keep confidential (using at least the same standard of care as it uses to
protect proprietary information or Confidential Information of its own, but in
no event less than reasonable care) and not publish or otherwise disclose and
not use for any purpose except as expressly permitted hereunder any Confidential
Information or materials furnished to it by the other Party (including, without
limitation, know-how of the disclosing Party). The foregoing obligations shall
not apply to any Information disclosed by a Party hereunder to the extent that
the receiving Party can demonstrate with competent evidence that such
Information:


(a)     was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure;


(b)     was generally available to the public or otherwise part of the public
domain, at the time of its disclosure to the receiving Party;


(c)     became generally available to the public or otherwise part of the public
domain after its disclosure to the receiving Party and other than through any
act of the receiving Party in breach of this Agreement;


(d)     was subsequently lawfully disclosed on a non-confidential basis to the
receiving Party or its Affiliate by a Third Party, other than in contravention
of a confidentiality obligation of such Third Party to the disclosing Party; or


        





--------------------------------------------------------------------------------





(e)     was independently developed or discovered by employees of the receiving
Party or its Affiliates without reference to or reliance upon Confidential
Information of the disclosing Party as demonstrated by clear and convincing
evidence.


11.2     Authorized Disclosure. A Party may disclose the Confidential
Information belonging to the other Party to the extent such disclosure is
reasonably necessary in the following instances:


(a)     Filing or prosecuting Patents relating to Joint Inventions and Sole
Inventions;


(b)     Regulatory filings relating to Licensed Products;


(c)     Prosecuting or defending litigation as permitted under this Agreement;


(d)     Disclosure required by Applicable Law or a valid court order, or by
applicable rules or regulations of any regulatory body including without
limitation the U.S. Securities and Exchange Commission or similar regulatory
agency in a country other than the United States, or stock exchanges (such as
Nasdaq);


(e)     Disclosure, on a need-to-know basis in connection with the performance
of this Agreement (and/or in the case of Company, in connection with its
monitoring of Licensee’s performance), to Affiliates, permitted sublicensees,
and its and their employees, consultants, subcontractors, advisors, or agents,
each of whom prior to disclosure must be bound by similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 11;


(f)     Disclosure to its potential investors, and other sources of funding,
including debt financing, or potential partners, collaborators or acquirers, and
their respective accountants, financial advisors and other professional
representatives, provided, that (i) such disclosure shall be made only to the
extent customarily required to consummate such investment, financing transaction
partnership, collaboration or acquisition, (ii) each recipient of Confidential
Information must be bound by customary obligations of confidentiality and
nonuse, and (iii) no disclosures shall be made by Licensee under this Section
11.2(f) to competitors of Company except with Company’s prior written consent;
and


(g)     In the case of Company, disclosures to RPI Finance Trust (“RPI”), as
required by that certain Funding Agreement between Company and RPI, dated as of
January 7, 2018.


With respect to any disclosures permitted under subsections (c) or (d) above,
the Party making such disclosure shall give the other Party reasonable advance
notice of such disclosure, limit the disclosure to that actually required, and
cooperate in the other Party’s attempts to obtain a protective order or
confidential treatment of the information required to be disclosed.


11.3     Confidentiality of Agreement Terms. The Parties acknowledge that the
terms of this Agreement shall be treated confidentially as Confidential
Information of both Parties.







--------------------------------------------------------------------------------





Notwithstanding the foregoing, such terms may be disclosed by a Party to
investment bankers, actual or potential investors or acquirers, and their
respective advisors, in the context of a potential transaction, each of whom
prior to disclosure must be bound by similar obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 11. In
addition, a copy of this Agreement may be filed by a Party with the U.S.
Securities and Exchange Commission, or similar regulatory agency in a country
other than the United States or of any stock exchange or other securities
trading institution, as required by Applicable Law. In connection with any such
filing, such Party shall endeavor to obtain confidential treatment of economic
and trade secret information. In any event, the Parties agree to take all
reasonable action to avoid disclosure of Confidential Information except as
permitted hereunder. The Party subject to such disclosure requirement shall, if
reasonably practicable under the circumstances, provide the other Party with a
reasonable opportunity to review and comment in advance on the disclosing
Party’s proposed disclosure and such disclosing Party shall consider in good
faith any comments thereon provided by the other Party.


11.4     Publicity.


(a)     The Parties shall issue a joint press release announcing the execution
of this Agreement, the timing and content of which shall be mutually agreed,
such agreement not to be unreasonably withheld. During the Term, each Party may
issue additional press releases so long as prior to issuing any such individual
press release or public disclosures relating to this Agreement, the disclosing
Party shall provide copies of such press releases or public disclosure
statements to the non-disclosing Party to provide a reasonable opportunity to
review and comment in advance on the disclosing Party’s proposed disclosure and
such disclosing Party shall consider in good faith any comments provided by the
non-disclosing Party.


(b)     During the Term, neither Party shall issue a press release or public
announcement relating to Licensed Products and/or this Agreement without the
prior written approval of the other Party, which approval shall not be
unreasonably withheld or delayed. Notwithstanding the above, a Party may issue a
press release or public announcement if and to the extent required by Applicable
Law, including without limitation by the rules or regulations of the U.S.
Securities and Exchange Commission or similar regulatory agency in a country
other than the U.S. or the rules of any stock exchange or Nasdaq, in each case
after first notifying the other Party of such planned press release or public
announcement at least [***] Business Days in advance of issuing such press
release or making such public announcement (or with as much advanced notice as
reasonably practicable under the circumstances if it is not reasonably
practicable to provide notice at least [***] Business Days in advance) for the
sole purpose of allowing the other Party to review the proposed press release or
public announcement for the inclusion of Confidential Information or the use of
its name. Licensee agrees that the timely announcement of the progression of a
Licensed Product into and through clinical Development is required for Company
to communicate effectively with its stockholders and prospective investors and
to cooperate with Company in preparing and issuing such announcements in a
timely manner. Further, Licensee agrees that Company shall have the right to
issue a press release with respect to the occurrence of the following events
under this Agreement, subject to Licensee’s right to prior review of and
opportunity to comment on the content of such press release: (i) achievement of
any milestone event described in Article 8, (ii) initiation, completion and
results of a Clinical Trial, (iii) filing





--------------------------------------------------------------------------------





and/or approvals of any regulatory applications; and (iv) commercial launch of a
Licensed Product in a country. The Parties acknowledge the importance of
supporting each other’s efforts to publicly disclose results and significant
Developments regarding Licensed Products. The principles to be observed by the
Parties in such public disclosures shall be: accuracy, the requirements of
confidentiality for information that would materially benefit a competitor, and
the standards and customs in the biotechnology and pharmaceutical industries for
such disclosures by companies comparable to Company and Licensee.


(c)     Notwithstanding the above, if the relevant text of a press release or
public announcement has already previously been reviewed and commented upon
and/or approved by the other Party and the text remains accurate and complete
(such as the description of this Agreement in filings under the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), then such text may be
republished without further review by the other Party. In addition, the advance
review provided in Section 11.4(a) or 11.4(b) shall apply only to the portion of
the public announcement that concerns Licensed Products, this Agreement and/or
the other Party and shall not be interpreted to require a Party to provide an
advance copy of the entire public announcement (such as an advance copy of an
entire filing under the Exchange Act).


11.5     Publications. Neither Party shall publicly present or publish results
of studies carried out under this Agreement relating to any Licensed Product in
the Field in the Territory (each such presentation or publication, a
“Publication”) without the opportunity for prior review by the other Party. The
submitting Party shall provide the other Party the opportunity to review any
proposed Publication at least [***] calendar days prior to the earlier of its
presentation or intended submission for publication. The submitting Party
agrees, upon request by the other Party, not to submit or present any
Publication until the other Party has had an additional [***] calendar days to
comment on any material in such Publication, and to allow time to prepare and
file patent applications on any Invention. The submitting Party shall consider
the comments of the other Party in good faith, but shall retain the sole
authority to present or submit for publication the Publication. The submitting
Party shall provide the other Party a copy of the Publication at the time of the
submission or presentation. Notwithstanding the foregoing, Licensee shall not
have the right to publish or present Company’s Confidential Information without
Company’s prior written consent, and Company shall not have the right to publish
or present Licensee’s Confidential Information without Licensee’s prior written
consent. The Parties further acknowledge that Company has made significant
contributions to the Development of Licensed Products as of the Effective Date,
and the Parties agree that any public disclosure and/or scientific publications
made after the Effective Date regarding Licensed Products shall give appropriate
recognition to Company scientists who are responsible for the Development of
Licensed Products.


ARTICLE 12


INDEMNIFICATION


12.1     Indemnification by Licensee. Licensee shall indemnify, defend and hold
Company and its Affiliates and each of their respective employees, officers,
directors and agents (the “Company Indemnitees”) harmless from and against any
and all liability, damages, loss, cost, fine, penalty or expense (including
without limitation reasonable attorneys’ fees and expenses





--------------------------------------------------------------------------------





incurred in connection with the enforcement of this provision) arising out of
Third Party claims, actions, proceedings, or suits (“Third Party Claims”)
against a Company Indemnitee resulting from (a) gross negligence or willful
misconduct in Licensee’s performance or non-performance of its obligations under
this Agreement; (b) the research, Development, manufacture, use, importation,
storage, handling, promotion, sale, marketing, or Commercialization of Licensed
Products by Licensee and/or its Affiliates, sublicensees, distributors and/or
agents in the Territory; (c) any infringement of any Third Party’s intellectual
property rights arising from the research Development, manufacture, use,
importation, storage, handling, promotion, sale, marketing or Commercialization
of Licensed Products by Licensee and/or its Affiliates, sublicensees,
distributors and/or agents in the Territory; (d) material breach by Licensee of
this Agreement, including material breach by Licensee of its representations and
warranties set forth in Article 13; provided, however, that Licensee’s
obligations pursuant to this Section 12.1 shall not apply to the extent such
Third Party Claims result from Third Party Claims for which Company has an
obligation to indemnify Licensee pursuant to Section 12.2.


12.2     Indemnification by Company. Company shall indemnify, defend and hold
Licensee and its Affiliates and each of their respective employees, officers,
directors and agents (the “Licensee Indemnitees”) harmless from and against any
and all liability, damages, loss, cost, fine, penalty or expense (including
without limitation reasonable attorneys’ fees and expenses incurred in
connection with the enforcement of this provision) arising out of Third Party
Claims against a Licensee Indemnitee resulting from (a) the gross negligence or
willful misconduct in Company’s performance or non-performance of its
obligations under this Agreement; (b) the research, Development, manufacture,
use, importation, storage, handling, promotion, sale, marketing, or
Commercialization of Licensed Products by Company and/or its Affiliates,
sublicensees, distributors and/or agents outside the Territory; (c) any
infringement of any Third Party’s intellectual property rights arising from the
research Development, manufacture, use, importation, storage, handling,
promotion, sale, marketing or Commercialization of Licensed Products by Company
and/or its Affiliates, sublicensees, distributors and/or agents outside the
Territory; or (d) material breach by Company of this Agreement, including breach
by Company of its representations and warranties set forth in Article 13;
provided, however, that Company’s obligations pursuant to this Section 12.2
shall not apply to the extent that such Third Party Claims result from Third
Party Claims for which Licensee has an obligation to indemnify Company pursuant
to Section 12.1.


12.3     Indemnification Procedure.


(a)     To be eligible to seek indemnification under this Article 12 in respect
to a liability, damage, loss, cost, fine, penalty or expense arising from a
Third Party Claim against such Licensee Indemnitee or Company Indemnitee (each,
an “Indemnitee”), an Indemnitee shall promptly give written notice thereof to
the Party from whom indemnification is sought (such Party hereinafter referred
to as the “Indemnitor”) within a reasonable period of time after the assertion
of such Third Party Claim by such Third Party; provided, however, that the
failure to provide written notice of such Third Party Claim within a reasonable
period of time shall not relieve the Indemnitor of any of its obligations
hereunder, except to the extent that the Indemnitor is prejudiced by such
failure.


        





--------------------------------------------------------------------------------





(b)     The Indemnitor shall have the right to assume the complete control of
the defense, compromise or settlement of any Third Party Claim (provided that no
settlement of any Third Party Claim shall include any admission of wrongdoing on
the part of an Indemnitee or the invalidity, unenforceability or absence of
infringement of any Patent Controlled, owned in whole or part by the Indemnitee,
and shall not grant any right inconsistent with the terms of this Agreement,
without the prior written consent of such Indemnitee, which consent shall not be
unreasonably withheld), including, at its own expense, employment of legal
counsel reasonably acceptable to the Indemnitee. At any time thereafter the
Indemnitor shall be entitled to exercise, on behalf of the Indemnitee, any
rights that may mitigate the extent or amount of such Third Party Claim;
provided, however, that if the Indemnitor shall have exercised its right to
assume control of such Third Party Claim, the Indemnitee (i) may, in its sole
discretion and at its own expense (which expense shall not be subject to
indemnification hereunder), employ legal counsel to represent it (in addition to
the legal counsel employed by the Indemnitor) in any such matter, and in such
event legal counsel selected by the Indemnitee shall be required to confer and
cooperate with counsel of the Indemnitor in such defense, compromise or
settlement for the purpose of informing and sharing information with the
Indemnitor; (ii) shall, at its own expense, make available to Indemnitor those
employees, officers and directors of Indemnitee whose assistance, testimony or
presence is necessary or appropriate to assist the Indemnitor in evaluating and
in defending any such Third Party Claim (provided, however, that any such access
shall be conducted in such a manner as not to interfere unreasonably with the
operations of the businesses of Indemnitee); and (iii) shall otherwise fully
cooperate with the Indemnitor and its legal counsel in the investigation and
defense of such Third Party Claim.


(c)     The Parties shall cooperate with each other in connection with any such
claim, action, proceeding or suit and shall keep each other reasonably informed
of all material Developments in connection with any such claim, action,
proceeding or suit.


(d)     If the Parties acting in good faith cannot agree as to the applicability
of Section 12.1 and/or 12.2 to a particular Third Party Claim, then each Party
(and its respective Indemnitees) reserves the right to conduct its own defense
of such Third Party Claim and seek indemnification from the applicable Party
upon its resolution.


12.4     Insurance. Licensee, at its own expense, shall maintain Clinical Trial
and product liability insurance (or self-insure) in an amount consistent with
industry standards during the Term. Company agrees during the Term to maintain
(a) workers’ compensation insurance for all of its employees, the limits of
which shall be as required under statute and (b) commercial general liability
insurance on a claims made basis having limits not less than $[***] in the
aggregate and $[***] per occurrence, including coverage for premises liability,
Clinical Trial liability, products/completed operations, and contractual
liability coverage for the indemnity provided under this agreement. A Party
shall provide evidence of insurance in accordance with this Section 12.4 to the
other Party upon the request of the other Party.


12.5     Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH





--------------------------------------------------------------------------------





DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 12.5 IS INTENDED
TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY
PARTY UNDER SECTION 12.1 OR 12.2 OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
CONFIDENTIALITY OBLIGATIONS IN ARTICLE 11, INTELLECTUAL PROPERTY OBLIGATIONS IN
ARTICLE 10, OR COMPANY’S BREACH OF SECTION 13.2(d), 13.2(l), OR 13.2(m).


ARTICLE 13


REPRESENTATIONS AND WARRANTIES


13.1     Mutual Representations, Warranties and Covenants. Company and Licensee,
each for itself and its Affiliates, represent, warrant and covenant to the other
Party as of the Effective Date:


(a)     the execution, delivery to the other Party and performance by it of this
Agreement and its compliance with the terms and provisions of this Agreement do
not and shall not conflict, in any material respect, with, or result in a breach
of, any of the terms or provisions of: (i) any other contractual obligations of
such Party; (ii) the provisions of its charter, operating documents or bylaws;
or (iii) any order, writ, injunction or decree of any court or Governmental
Authority entered against it or by which it or any of its property is bound
except where such breach or conflict would not materially impact the warranting
Party’s ability to meet its obligations hereunder;


(b)     this Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with its terms except as enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights and (ii) equitable
principles of general applicability;


(c)     such Party is a corporation duly organized, validly existing and in good
standing under the laws of the state or other jurisdiction of incorporation or
formation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof except where failure to be in
good standing would not materially impact the Party’s ability to meet its
obligations hereunder;


(d)     such Party is duly authorized, by all requisite corporate action, to
execute and deliver this Agreement and the execution, delivery and performance
of this Agreement by such Party does not require any shareholder action or
approval, and the Person executing this Agreement on behalf of such Party is
duly authorized to do so by all requisite corporate action; and


(e)     no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local Governmental Authority is required on the Part of such Party in connection
with the valid execution, delivery and performance of this Agreement.


    





--------------------------------------------------------------------------------





13.2     Additional Representations, Warranties and Covenants by Company.
Company represents, warrants and covenants to Licensee:


(a)     as of the Effective Date, (i) Company is the sole owner of, or has a
valid and enforceable license with respect to, the Pre-Existing Company Patents;
(ii) Company has the right to grant the license granted to Licensee in Section
2.1 on the terms set forth therein; and (iii) Company has not granted any
license or other right under the Company Patents or Company Know-How
inconsistent with the terms of this Agreement or any of the Upstream Licenses;


(b)     Exhibit A contains a complete and accurate list of all Key Patents as of
the Effective Date and all such Key Patents are valid and subsisting, except as
noted in Exhibit A;


(c)     Exhibit B contains a complete and accurate list of all Pre-Existing
Company Patents as of the Effective Date and all such Pre-existing Patents are
valid and subsisting, except as noted in Exhibit B;


(d)     Exhibit C contains a complete and accurate list of all Upstream Licenses
and Company and its Affiliates (i) has been in compliance in all terms and
conditions with the Upstream Licenses as of the Effective Date and all Upstream
Licenses as of the Effective Date are in full force and effect; (ii) have not
received any written notice that alleges breach or default by Company of,
requests a material amendment of, termination of any Upstream License; and (iii)
are not aware of any material breach, potential breach, default, or potential
default of any Upstream License;


(e)     as of the Effective Date, there is no pending litigation against Company
or any Affiliate of Company that (i) alleges that any of Company’s activities
relating to Licensed Products have violated, or the Development or
Commercialization of Licensed Products in the future shall violate, any of the
intellectual property rights of any Third Party, or (ii) seeks to invalidate any
of the Key Patents and Pre-Existing Company Patents, and Company has not
received any written notice threatening any such litigation or claim;


(f)     as of the Effective Date, to Company’s knowledge, there is no use,
infringement or misappropriation of the Company Patents or the Company Know-How,
in derogation of the rights granted to Licensee in this Agreement;


(g)     as of the Effective Date, to Company’s knowledge, there are no
investigations, inquiries, actions or other proceedings pending before any
Regulatory Authority or other government agency with respect to Licensed
Products, and Company has not received at its corporate offices any written
notice addressed to senior management threatening any such investigation,
inquiry, action or other proceeding;


(h)     as of the Effective Date, except as otherwise disclosed to Licensee
prior to the Effective Date, Company has not received any written notice that
any of the regulatory submissions relating to Licensed Products is not currently
in good standing with the FDA and other Regulatory Authorities;


        





--------------------------------------------------------------------------------





(i)     as of the Effective Date, except as otherwise disclosed to Licensee
prior to the Effective Date, the Licensed Product has been and is being (and
during the Term, shall continue to be) manufactured, imported, exported,
processed, developed, promoted, distributed, packaged, labeled, stored in
material compliance with Applicable Laws, including all provisions of the FDA’s
current cGMP regulations as set forth at 21 C.F.R. Parts 210 and 211 (including,
but not limited to, cGMP requirements related to data integrity);


(j)     as of the Effective Date, except as otherwise disclosed to Licensee
prior to the Effective Date, all information, including data and conclusions
derived therefrom, utilized as the basis for or submitted to FDA in connection
with any and all IND and BLA applications involving the Licensed Product, when
submitted to the FDA, was to the knowledge of the Company true, complete and
correct in all material respects as of the date of submission, and any necessary
and required updates or modifications to such information have been submitted to
FDA or will be submitted to FDA with the BLA resubmission for the Licensed
Product. Neither the Company nor, to the knowledge of the Company, any officer,
employee, or agent of the Company, has made an untrue statement of a material
fact or fraudulent statement to the FDA, failed to disclose a material fact
required to be disclosed to FDA, or committed any other similar act, in each
case that would reasonably be expected to provide a basis for FDA to invoke its
Application Integrity Policy as set forth in 56 Fed. Reg. 46191 (September 10,
1991);


(k)     as of the Effective Date, except as otherwise disclosed to Licensee
prior to the Effective Date, the Company and, to the knowledge of the Company,
any Third Parties engaged in activities on behalf of the Company have (i)
prepared and timely submitted material responses and any corrective action plans
required to be prepared and submitted by the Company in response to all
inspections, investigations, audits, analyses and examinations performed by the
FDA or any other Governmental Authority with respect to the Licensed Product and
(ii) to the knowledge of the Company, fully implemented all corrective actions
described in such corrective action plans;


(l)     Company shall use Commercially Reasonable Efforts to provide Licensee
with a true and complete copy of each Upstream License, including any amendment
thereto, within thirty (30) Business Days following the Effective Date;


(m)     Company and its Affiliates (i) shall remain in compliance with all terms
and conditions of each Upstream License; (ii) shall ensure that the Upstream
Licenses are in full force and effect for so long as any Company Patents and
Company Know-How licensed to Company under such Upstream Licenses are necessary
or reasonably useful for the research, Development, or Commercialization of
Licensed Products in the Field and in the Territory; and (iii) shall provide
prompt notice to Licensee of its receipt of any written notice that alleges
breach or default by Company of, requests a material amendment of, termination
of any Upstream License and provide to Licensee a copy of each of the foregoing
and any amendment to any Upstream License; and


(n)     in the course of performing its obligations or exercising its rights
under this Agreement, shall, and shall cause its Affiliates, sublicensees to,
comply with all Applicable Laws, including as applicable, cGMP, GCP, GLP, and
GSP standards, and shall not employ or engage any party who has been debarred by
any Regulatory Authority, or, to Company’s knowledge, is the subject of
debarment proceedings by a Regulatory Authority.


    





--------------------------------------------------------------------------------





13.3     Additional Representations, Warranties and covenants by Licensee.
Licensee represents and warrants to Company, as of the Effective Date,


(a)     Licensee has maintained and shall maintain appropriate skilled personnel
and facilities to carry out its obligations under this Agreement;


(b)     No Licensee employees or other Persons performing services on behalf of
Licensee under this Agreement have been debarred or excluded, or are the subject
of debarment or exclusion proceedings, under Section 306 of the FD&C Act; and if
Licensee becomes aware that a Person performing on its behalf under this
Agreement has been debarred, or has become the subject of debarment or exclusion
proceedings, under Section 306 of the FD&C Act, Licensee shall promptly notify
Company and shall prohibit such Person from performing on its behalf under this
Agreement;


(c)     Licensee is not aware of any Patents or know-how owned by any Third
Party which are necessary for the Development, manufacturing or
Commercialization of the Licensed Product in the Territory;


(d)     There is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or, to
the best of Licensee’s knowledge, threatened against Licensee in connection with
or relating to the transactions and/or activities contemplated by this
Agreement;


(e)     Licensee is not aware of any Licensee Patents which are necessary for
the Development, manufacturing or Commercialization of the Licensed Product in
the Territory;


(f)     Licensee is and shall be financially solvent, able to pay its debts as
they mature, and possesses and shall possess sufficient working capital to fully
comply and honor its obligations and liabilities set forth in this Agreement;
and


(g)     in the course of performing its obligations or exercising its rights
under this Agreement, shall, and shall cause its Affiliates, sublicensees to,
comply with all Applicable Laws, including as applicable, the applicable
equivalent in the Territory to cGMP, GCP, GLP, and GSP standards, and shall not
employ or engage any party who has been debarred by any Regulatory Authority,
or, to Licensee’s knowledge, is the subject of debarment proceedings by a
Regulatory Authority.


13.4     Disclaimer of Warranties. EXCEPT AS SET FORTH IN SECTIONS 13.1 THROUGH
13.3, THE NON-COMMERCIAL SUPPLY AGREEMENT OR COMMERCIAL SUPPLY AGREEMENT, EACH
PARTY EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT OF THIRD PARTY RIGHTS. IN PARTICULAR, THE LICENSED PRODUCTS ARE
PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY





--------------------------------------------------------------------------------





IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF SUCH COMPOUNDS OR PRODUCTS WILL NOT INFRINGE OR
VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.


ARTICLE 14


TERM AND TERMINATION


14.1     Term and Expiration. This Agreement shall become effective on the
Effective Date and, unless earlier terminated in whole pursuant to Section 14.2,
14.3 or 14.4, shall continue thereafter in full force and effect on a
country-by-country (or in the case of Greater China, region-by-region) basis
until the expiration of the Royalty Term for such country (the “Term”). On a
country-by-country (or in the case of Greater China, region-by-region) basis,
upon the expiration of the Royalty Term for such Licensed Product in a country
or region, all licenses granted to Licensee hereunder in relation to such
Licensed Product in such country or region shall become perpetual, irrevocable,
royalty-free, fully paid up, transferrable, and sublicensable through multiple
tiers.


14.2     Termination for Material Breach.


(a)     If a Party commits a material breach of this Agreement, the other Party
may provide to the breaching Party a written notice specifying the nature of the
breach, requiring it to make good or otherwise cure such breach, and stating its
intention to terminate this Agreement if such breach is not cured. If such
breach is not cured within sixty (60) calendar days after the receipt of such
notice, the non-defaulting Party shall be entitled, without prejudice to any of
its other rights conferred under this Agreement, and in addition to any other
remedies available to it by law or in equity, to terminate this Agreement by
written notice to the other Party, provided, however, that if the cause of the
material breach is non-payment of the amounts due under this Agreement, then the
cure period for such non-payment shall be [***] calendar days from the date of
notice of material breach by the non-breaching Party; provided further, that if
either Party disputes (i) whether such material breach has occurred; or (ii)
whether the defaulting Party has cured such material breach, the Parties agree
to resolve the dispute as expeditiously as possible under ARTICLE 15. It is
understood and acknowledged that during the pendency of such a dispute, all of
the terms and conditions of this Agreement shall remain in effect and the
Parties shall continue to perform all of their respective obligations hereunder.


(b)     The right of a Party to terminate this Agreement, as provided in this
Article 14, shall not be affected in any way by its waiver or failure to take
action with respect to any prior default or breach.


14.3     Termination for Patent Challenge. In the event that Licensee or any of
its Affiliates or sublicensees brings an action alleging that any Company Patent
is invalid or unenforceable, Company may terminate this Agreement immediately
upon written notice to Licensee; provided, however, that in the event that a
Licensee’s sublicensee initiates such challenge, Company may not terminate this
Agreement if (a) Licensee successfully causes such





--------------------------------------------------------------------------------





sublicensee to abort such challenge within such [***]-day period, or (b)
Licensee (i) provides Company a written notice of its intent to terminate with
such sublicensee within such [***]-day period, and (ii) successfully terminates
such sublicense within [***] days after the delivery of such written notice to
Company.


14.4     Termination for Insolvency. Each Party may terminate this Agreement in
the event that the other Party suffers an Insolvency Event, by delivery of
written notice thereof by such Party to the other Party.


14.5     Consequences of Termination. Upon termination (not the expiration of
this Agreement in its entirety or the expiration of the Royalty Term in relation
to a Licensed Product in a country or region) of this Agreement in its entirety
for any reason prior to expiration, subject to Section 14.6, (a) each Party
shall promptly return to the other Party all relevant records and materials in
its possession or control containing or comprising the other Party’s
Confidential Information and to which the Party does not retain rights
hereunder; provided, however, that each Party shall be entitled to retain copies
of the other Party’s Confidential Information to the extent necessary to comply
with applicable regulatory obligations and shall be entitled to retain one copy
of the other Party’s Confidential Information for archival purposes; (b) all
licenses granted by Company to Licensee shall terminate; (c) all rights in any
and all Licensed Products shall revert to Company; and (d) any and all claims
and payment obligations that accrued prior to the date of such termination shall
survive such termination.


14.6     Additional Consequences of Termination. Upon any termination of this
Agreement, with respect to one or more regions or countries in the Territory:


(a)     Licenses to Company. Licensee shall be automatically deemed to grant to
Company a worldwide, irrevocable, perpetual license (with full rights to
sublicense) under the Licensee Know-How, Licensee Patents and Licensee’s
interest in the Joint Patents and Joint Inventions, in each case that are
necessary for the manufacture or use of the Licensed Products, to make, have
made, import, use, offer for sale and sell Licensed Products.


(b)     Regulatory Filings. To the extent permitted by Applicable Law, Licensee
shall promptly assign to Company, and shall provide full copies of, all
Regulatory Approvals and Regulatory Materials that relate to Licensed Products
and are owned or Controlled by Licensee or its Affiliates. Licensee shall also
take such actions and execute such other instruments, assignments and documents
as may be necessary to effect the transfer of rights thereunder to Company.


(c)     Data Disclosure. Licensee shall provide to Company copies of the
relevant portions of all material reports and data, including clinical and
non-clinical data and reports, obtained or generated by or on behalf of Licensee
or its Affiliates or sublicensees to the extent that they relate to Licensed
Products, within [***] calendar days of such termination unless otherwise
agreed, and Company shall have the right to use any such Information in
Developing and Commercializing the Licensed Products, and to license any Third
Parties to do so.


        





--------------------------------------------------------------------------------





(d)     Trademarks. If Licensee used, with regard to any Licensed Product in a
country, any trademark, tradename or logo related solely to a Licensed Product
(“Licensee Mark(s)”) Licensee shall either assign or license to Company (upon
written request from Company within [***] of termination) the Licensee Mark(s),
it being understood that the choice between assignment and licensing shall be
made by Licensee at its discretion. Company shall bear all costs and expenses
associated with the maintenance of the Licensee Mark(s) from the date of such
license or assignment. For clarity, Company shall under no circumstance receive
any rights under the house marks of Licensee or its Affiliates, except with
respect to selling off existing inventory.


(e)     Third Party Licenses. At Company’s request, Licensee shall promptly
provide to Company copies of all Third Party Licenses under which Licensee or
its Affiliates obtained a license under Patents claiming Inventions or know-how
specific to or used or incorporated into the Development, manufacture and/or
Commercialization of the Licensed Products. At Company’s request, Licensee
shall: (i) with respect to such Third Party Licenses relating solely to the
applicable Licensed Products, immediately assign (or cause to be assigned), such
agreements to Company, and (ii) with respect to all other Third Party Licenses,
at Licensee’s option either assign the agreement or grant (or cause to be
granted) to Company a sublicense thereunder of a scope equivalent to that
described in Section 14.6(a) to the extent permitted under such Third Party
Licenses. In any case, thereafter Company shall be fully responsible for all
obligations due for its actions under the Third Party Licenses. Notwithstanding
the above, if Company does not wish to assume any financial or other obligations
associated with a particular assignment or sublicense, then Company shall so
notify Licensee and Licensee shall not make such assignment or grant such
sublicense (or cause it to be made or granted).


(f)     Further Sales. In the event of any such termination (other than
termination for Licensee’s material breach), Licensee may continue to sell its
remaining inventory of the Licensed Product for a period of [***] months from
the effective date of such termination, subject to the payment of royalties
pursuant to Section 8.5. Licensee covenants that promptly after such [***] month
period it and its Affiliates and former sublicensees hereunder shall cease to
sell, and thereafter shall not sell, any Licensed Products.


(g)     Remaining Materials. At the end of the period described in Section
14.6(f) or if this Agreement is terminated prior to the First Commercial Sale,
at the request of Company, Licensee shall transfer to Company, all quantities of
Licensed Products in the possession of Licensee or its Affiliates (including,
without limitation, Clinical Trial supplies and Licensed Products intended for
commercial sale). Licensee shall transfer to Company all such quantities of
Licensed Products without charge, except that Company shall pay the reasonable
costs of shipping.


(h)     Ongoing Clinical Trials. To the extent permitted by Applicable Law,
Licensee shall promptly (i) assign to Company the management and continued
performance of any Clinical Trials for Licensed Product ongoing hereunder as of
the effective date of such termination at Company’s costs, and (ii) continue to
conduct such Clinical Trials, at Company’s cost, for so long as necessary to
enable such assignment to be completed without interruption of any such Clinical
Trials.


        





--------------------------------------------------------------------------------





(i)     No Further Representations. Subject to Section 14.6(f), Licensee and its
Affiliates shall (i) discontinue making any representation regarding its status
as a licensee of or distributor for Company, for all Licensed Products and (ii)
cease conducting any activities with respect to the marketing, promotion, sale
or distribution of the Licensed Products.


(j)     Commercialization. Company shall have the right to Develop and
Commercialize the Licensed Products itself or with one or more Third Parties,
and shall have the right, without obligation to Licensee, to take any such
actions in connection with such activities as Company (or its designee), at its
discretion, deems appropriate.


(k)     Costs and Expenses. Notwithstanding anything to the contrary, in the
event this Agreement is terminated by Licensee in accordance with Section 14.2
or Section 14.4, Company shall be responsible for any and all internal and
out-of-pocket costs incurred by Licensee, its Affiliates or its permitted
sublicensees in the course of performing the activities set forth in this
Section 14.6.


14.7     Accrued Rights; Surviving Obligations.


(a)     Termination, relinquishment or expiration of this Agreement for any
reason shall be without prejudice to any liabilities that shall have accrued
prior to such termination, or expiration. Such termination, relinquishment or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive termination or expiration of this Agreement.


(b)     Without limiting the foregoing, Sections 5.10(c) (in relation to
obligations in Section 14.6(h)), 5.11(b), 5.11(c), 5.11(d), 10.1, 10.2, 12.1,
12.2, 12.3, 12.5, 13.4, the last sentence of Section 14.1 (solely in the event
of expiration as set forth in that sentence and not in the event of earlier
termination), 14.5, 14.6, 14.7 and 14.8 and Articles 1, 9 (solely in relation to
payments or payment obligations that have occurred or accrued prior to the
effective date of termination or expiration), 11, 15, and 16 of this Agreement
shall survive the expiration or termination of this Agreement for any reason.


14.8     Rights in Bankruptcy. All licenses granted under this Agreement by
Licensee or Company are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(34A) of the U.S. Bankruptcy Code. The
Parties agree that the Parties, as licensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a party to such proceeding
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property (including all Information related to such intellectual
property and rights of reference with respect to Regulatory Approvals), and
same, if not already in their possession, shall be promptly delivered to them
(a) upon any such commencement of a bankruptcy proceeding upon their written
request therefore, unless the Party subject to such proceeding continues to
perform all of its obligations under this Agreement, or (b) if not delivered or
granted under (a) above,





--------------------------------------------------------------------------------





following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefore by the non-subject Party.


ARTICLE 15


DISPUTE RESOLUTION


15.1     Disputes. In the event of any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement, or the rights
or obligations of the Parties hereunder, the Parties shall try to settle their
differences amicably between themselves. Either Party may initiate such informal
dispute resolution by sending written notice of the dispute to the other Party,
and within [***] calendar days after such notice appropriate representatives of
the Parties shall meet for attempted resolution by good faith negotiations. If
such representatives are unable to resolve promptly such disputed matter, it
shall be referred to the Executive Officers for discussion and resolution. If
such personnel are unable to resolve such dispute within [***] calendar days of
initiating such negotiations, unless otherwise agreed by the Parties, such
dispute shall be finally settled under Section 15.2.


15.2     Arbitration. If a dispute arises out of or relates to this Agreement,
or the breach thereof, and if the dispute cannot be settled through negotiation
(as provided by Section 15.1), then such disputes shall be submitted for
arbitration under the rules of Conciliation and Arbitration of the International
Chamber of Commerce. Such arbitration shall be held in English language, and
shall be conducted in New York City. The award rendered by the arbitrator(s)
shall be final and binding upon the Parties hereto.


15.3     Language of Dispute Resolution. All proceedings under this Article 15
shall be conducted in the English language and all documents exchanged between
the Parties and/or submitted in the context of a proceedings under this Article
15 shall be in English or shall be accompanied with a certified English
translation of the original document.


15.4     Injunctive Relief. Notwithstanding any other provision of this Article
15, either Party, at any time, may seek from a court of competent jurisdiction
any interim or provisional injunctive relief that may be necessary to protect
the rights or property of that Party.


ARTICLE 16


MISCELLANEOUS PROVISIONS


16.1     Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency or employer-employee
relationship between the Parties. Neither Party shall incur any debts or make
any commitments for the other.


16.2     Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that each Party may make such an assignment without the other
Party’s consent to such Party’s Affiliate, provided that the assigning Party
shall remain liable under this Agreement. Any permitted successor or





--------------------------------------------------------------------------------





assignee of rights and/or obligations hereunder shall, in a writing to the other
Party, expressly assume performance of such rights and/or obligations. Any
permitted assignment shall be binding on the successors of the assigning Party.
Any assignment or attempted assignment by either Party in violation of the terms
of this Section 16.2 shall be null, void and of no legal effect.


16.3     Performance by/Responsibility for Affiliates. Each of Company and
Licensee acknowledge that their obligations and rights under this Agreement may
be performed and exercised by Affiliates of Company and Licensee, respectively.
Obligations of the Party for which one of its Affiliates is performing hereunder
shall be deemed to extend to such performing Affiliate. Each of Company and
Licensee guarantee performance of this Agreement by its Affiliates. Wherever in
this Agreement the Parties delegate responsibility to Affiliates, the Parties
agree that such entities shall not make decisions inconsistent with this
Agreement, amend the terms of this Agreement or act contrary to its terms in any
way. If a Party’s Affiliate breaches any aspect of this Agreement in the
performance of any activity that has been delegated to such Affiliate, then the
other Party shall be entitled to proceed against the Party whose Affiliate so
breached, and shall not first be required to proceed against the Affiliate that
so breached.


16.4     Further Assurances. Each Party agrees to execute, acknowledge and
deliver such further instruments and to do all such other reasonable acts as may
be necessary or appropriate in order to carry out the purposes and intent of
this Agreement.


16.5     Force Majeure. Neither Party shall be liable to the other for failure
or delay in the performance of any of its obligations under this Agreement for
the time and to the extent such failure or delay is caused by earthquake, riot,
civil commotion, war, strike, flood, act of terrorism, governmental acts or
restrictions or any other reason that is beyond the control of the respective
Party. The Party affected by force majeure shall provide the other Party with
full particulars thereof as soon as it becomes aware of the same (including its
best estimate of the likely extent and duration of the interference with its
activities), and shall use Commercially Reasonable Efforts to overcome the
difficulties created thereby and to resume performance of its obligations as
soon as practicable.


16.6     Entire Agreement of the Parties; Amendments. This Agreement and the
attachments hereto constitute and contain the entire understanding and agreement
of the Parties respecting the subject matter hereof and cancel and supersede any
and all prior negotiations, correspondence, understandings and agreements
between the Parties, whether oral or written, regarding such subject matter. No
waiver, modification or amendment of any provision of this Agreement shall be
valid or effective unless made in writing and signed by a duly authorized
officer of each Party.


16.7     Captions. The captions to this Agreement are for convenience only, and
are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.


16.8     Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, excluding application of any
conflict of laws principles that would require application of different laws and
without regard to the United Nations Convention on Contracts for the
International Sale of Goods. Notwithstanding the above, any





--------------------------------------------------------------------------------





dispute regarding and limited to validity or enforceability of any Patent shall
be governed by the patent laws of the jurisdiction in which such Patent was
granted.


16.9     Notices and Deliveries. Any notice, request, delivery, approval or
consent required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given if delivered in
person, transmitted by facsimile (receipt verified) or by express courier
service (signature required) or five (5) calendar days after it was sent by
registered letter, return receipt requested (or its equivalent), to the Party to
which it is directed at its address or facsimile number shown below or such
other address or facsimile number as such Party shall have last given by notice
to the other Parties.


If to Licensee, addressed to:


Suite 3307, Two Exchange Square
8 Connaught Place, Central
Hong Kong
Attention: Oak Ma
Fax: [***]
Email: [***]


With a copy to:


Ropes & Gray LLP
36F Park Place
1601 Nanjing Road West
Shanghai, China 200040
Attention: Arthur Mok and Geoffrey Lin
Fax: [***]
Email: [***]; and [***]


If to Company, addressed to:


Immunomedics, Inc.
300 The American Road
Morris, Plains NJ 07950
U.S.A.
Attention: Jared Freedberg, General Counsel
Email: [***]


With a copy to:


DLA Piper LLP (US)
One Liberty Place
1650 Market Street, Suite 5000
Philadelphia, PA 19103
        





--------------------------------------------------------------------------------





Attention: Fahd M.T. Riaz, Esquire


16.10     Waiver. The failure or delay of a Party to enforce or to exercise, at
any time for any period of time, any provisions hereof or any right or remedy
hereunder shall not be construed as a waiver of such provision or right or
remedy or of the right of such Party thereafter to enforce or exercise the same;
provided, however, that such right or remedy is not time-barred or otherwise
precluded by law or by a writing expressly waiving such right or remedy and
signed by that Party seeking to assert such right or remedy. The written waiver
by either Party of a breach of any term or provision of this Agreement by the
other Party shall not be construed as a waiver of any subsequent breach.


16.11     Translation. This Agreement is in English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.


16.12     Export Laws. Notwithstanding anything to the contrary contained
herein, all obligations of Company and Licensee are subject to prior compliance
with U.S. export regulations and such other U.S. laws and regulations as may be
applicable, and to obtaining all necessary approvals required by the applicable
agencies of the government of the U.S. or the European Union. Company and
Licensee, respectively, shall each use its reasonable efforts to obtain such
approvals for its own activities. Each Party shall cooperate with the other
Party and shall provide assistance to the other Party as reasonably necessary to
obtain any required approvals.


16.13     Severability. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one that conforms as nearly as possible
with the original intent of the Parties.


16.14     No Implied Licenses. Except as expressly and specifically provided
under this Agreement, the Parties agree that neither Party is granted any
implied rights to or under any of the other Party’s current or future Patents,
trade secrets, copyrights, moral rights, trade or service marks, trade dress, or
any other intellectual property rights.


16.15     Third Party Beneficiaries. Except for the rights of the Company
Indemnitees and Licensee Indemnitees set forth in Article 12, all rights,
benefits and remedies under this Agreement are solely intended for the benefit
of Company and Licensee, and no Third Party shall have any rights whatsoever to
(i) enforce any obligation contained in this Agreement; (ii) seek a benefit or
remedy for any breach of this Agreement; or (iii) take any other action relating
to this Agreement under any legal theory, including but not limited to, actions
in contract, tort (including but not





--------------------------------------------------------------------------------





limited to negligence, gross negligence and strict liability), or as a defense,
setoff or counterclaim to any action or claim brought or made by the Parties.


16.16     Advice of Counsel. Company and Licensee have each consulted counsel of
their choice regarding this Agreement, and each acknowledges and agrees that
this Agreement shall not be deemed to have been drafted by one Party or another
and shall be construed accordingly.


16.17     Other Obligations. Except as expressly provided in this Agreement or
as separately agreed upon in writing between Company and Licensee, each Party
shall bear its own costs incurred in connection with the implementation of the
obligations under this Agreement.


16.18     Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, any one of which need not contain the signature of more
than one Party but all such counterparts taken together shall constitute one and
the same agreement. Copies of original signature pages sent by facsimile and/or
PDF shall have the same effect as signature pages containing original
signatures.


[The remainder of this page has been intentionally left blank.]




    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date.


IMMUNOMEDICS, INC.


By:
/s/Behzad Aghazadeh
Name:
Behzad Aghazadeh
Title:
Chairman



EVEREST MEDICINES II LIMITED


By:
/s/Fu Wei
Name:
Fu Wei
Title:
Director









































































Page 61 of 61





--------------------------------------------------------------------------------






Exhibit A


Key Patents


Application Serial No.
Country
Filing
Date
Title
Patent No.
Expires
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]








--------------------------------------------------------------------------------





Exhibit B


Company Patents


Pre-Existing Patents, US


Application Serial No.
Country
Filing
Date
Title
Patent No.
Expires
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]






--------------------------------------------------------------------------------





[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



Pre-Existing Patents, Non-US


Application Serial No.
Country
Filing
Date
Title
Patent No.
Expires
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]






--------------------------------------------------------------------------------





[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]






--------------------------------------------------------------------------------





[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]








--------------------------------------------------------------------------------





Exhibit C


Upstream Licenses


•    License Agreement by and between The Scripps Research Institute (TSRI) and
Immunomedics, Inc., dated April 4, 2018.







--------------------------------------------------------------------------------





Exhibit D


Company Know-How to be Transferred


All clinical and regulatory data and related documents necessary or reasonably
useful for the Development, use, and Commercialization of the Licensed Product
in the Territory.





